 



EXHIBIT 10.1
EXECUTION VERSION
$750,000,000
CREDIT AGREEMENT
Dated as of February 11, 2008
among
WESTERN DIGITAL TECHNOLOGIES, INC.
as Borrower
and
THE LENDERS PARTY HERETO
as Lenders
and
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
and
CITIGROUP GLOBAL MARKETS INC.
as Syndication Agent
and
J.P. MORGAN SECURITIES INC.
and
CITIGROUP GLOBAL MARKETS INC.
as Arrangers
and
BANK OF AMERICA, N.A.,
HSBC BANK USA, NATIONAL ASSOCIATION
and
THE ROYAL BANK OF SCOTLAND PLC,
as Co-Documentation Agents

 



--------------------------------------------------------------------------------



 



Table of Contents

                              Page Article I. DEFINITIONS AND ACCOUNTING TERMS  
  1  
 
  SECTION 1.01.   Certain Defined Terms     1  
 
  SECTION 1.02.   Computation of Time Periods     17  
 
  SECTION 1.03.   Accounting Terms     17  
 
                Article II. AMOUNTS AND TERMS OF THE COMMITMENTS     17  
 
  SECTION 2.01.   Term Commitments     17  
 
  SECTION 2.02.   Procedure for Term Advance Borrowing     17  
 
  SECTION 2.03.   Repayment of Term Advances     18  
 
  SECTION 2.04.   Revolving Commitments     18  
 
  SECTION 2.05.   Procedure for Revolving Borrowing     19  
 
  SECTION 2.06.   Swingline Commitment     20  
 
  SECTION 2.07.   Procedure for Swingline Borrowing; Refunding of Swingline
Advances     20  
 
  SECTION 2.08.   Fees     22  
 
  SECTION 2.09.   Optional Termination or Reduction of the Commitments     22  
 
  SECTION 2.10.   Repayment of Advances     23  
 
  SECTION 2.11.   Interest on Advances     23  
 
  SECTION 2.12.   Interest Rate Determination     24  
 
  SECTION 2.13.   Optional Conversion of Advances     25  
 
  SECTION 2.14.   Optional Prepayments of Advances     25  
 
  SECTION 2.15.   Increased Costs     25  
 
  SECTION 2.16.   Illegality     26  
 
  SECTION 2.17.   Payments and Computations     26  
 
  SECTION 2.18.   Taxes     27  
 
  SECTION 2.19.   Sharing of Payments, Etc     30  
 
  SECTION 2.20.   Evidence of Debt     30  
 
  SECTION 2.21.   Incremental Commitments     31  
 
  SECTION 2.22.   Use of Proceeds     32  
 
                Article III.     32  
 
                LETTERS OF CREDIT     32  
 
  SECTION 3.01.   L/C Commitment     32  
 
  SECTION 3.02.   Procedure for Issuance of Letter of Credit     33  
 
  SECTION 3.03.   Fees and Other Charges     33  
 
  SECTION 3.04.   L/C Participations     33  
 
  SECTION 3.05.   Reimbursement Obligation of the Borrower     34  
 
  SECTION 3.06.   Obligations Absolute     35  
 
  SECTION 3.07.   Letter of Credit Payments     35  
 
  SECTION 3.08.   Applications     35  
 
                Article IV. CONDITIONS TO EFFECTIVENESS AND LENDING     35  

i 

 



--------------------------------------------------------------------------------



 



                              Page
 
  SECTION 4.01.   Conditions Precedent to Effectiveness of Article II     35  
 
  SECTION 4.02.   Conditions Precedent to Each Borrowing and Letter of Credit
After the Effective Date     37  
 
  SECTION 4.03.   Determinations Under Section 4.01     37  
 
                Article V. REPRESENTATIONS AND WARRANTIES     37  
 
  SECTION 5.01.   Representations and Warranties     37  
 
                Article VI. COVENANTS OF THE BORROWER     39  
 
  SECTION 6.01.   Affirmative Covenants     39  
 
  SECTION 6.02.   Negative Covenants     43  
 
  SECTION 6.03.   Financial Covenants     47  
 
                Article VII. EVENTS OF DEFAULT     48  
 
  SECTION 7.01.   Events of Default     48  
 
                Article VIII. THE AGENT     51  
 
  SECTION 8.01.   Authorization and Action     51  
 
  SECTION 8.02.   Agent’s Reliance, Etc     51  
 
  SECTION 8.03.   JPMorgan Chase Bank, N.A. and Affiliates     52  
 
  SECTION 8.04.   Lender Credit Decision     52  
 
  SECTION 8.05.   Indemnification     52  
 
  SECTION 8.06.   Successor Agent     53  
 
  SECTION 8.07.   Other Agents     53  
 
                Article IX. MISCELLANEOUS     54  
 
  SECTION 9.01.   Amendments, Etc     54  
 
  SECTION 9.02.   Notices, Etc     54  
 
  SECTION 9.03.   No Waiver; Remedies     56  
 
  SECTION 9.04.   Costs and Expenses     56  
 
  SECTION 9.05.   Right of Set-off     57  
 
  SECTION 9.06.   Binding Effect     58  
 
  SECTION 9.07.   Assignments and Participations     58  
 
  SECTION 9.08.   Confidentiality     61  
 
  SECTION 9.09.   Governing Law     61  
 
  SECTION 9.10.   Execution in Counterparts     62  
 
  SECTION 9.11.   Jurisdiction, Etc     62  
 
  SECTION 9.12.   Patriot Act Notice     62  
 
  SECTION 9.13.   Waiver of Jury Trial     62  
 
  SECTION 9.14.   No Fiduciary Duty     62  

ii 

 



--------------------------------------------------------------------------------



 



Schedules
Schedule I — List of Applicable Lending Offices*
Schedule 6.02(a) — Existing Liens*
Schedule 6.02(d) — Existing Debt*
Exhibits

         
Exhibit A1
  —   Form of Term Note
 
       
Exhibit A2
  —   Form of Revolving Note
 
       
Exhibit A3
  —   Form of Swingline Note
 
       
Exhibit B
  —   Form of Notice of Borrowing*
 
       
Exhibit C
  —   Form of Assignment and Acceptance*
 
       
Exhibit D
  —   Form of Opinion of Counsel for the Borrower*
 
       
Exhibit E
  —   Form of Parent Guaranty*
 
       
Exhibit F
  —   Form of Subsidiary Guaranty*
 
       
Exhibit G
  —   Form of Incremental Term Advance Activation Notice*
 
       
Exhibit H
  —   Form of Compliance Certificate*
 
       
Exhibit I
  —   Form of Incremental Assumption Agreement*
 
       
Exhibit J
  —   Form of Conversion Notice*



*   This annex, exhibit or schedule to the Credit Agreement has been omitted and
will be furnished to the Commission upon request.

iii 

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
Dated as of February 11, 2008
     WESTERN DIGITAL TECHNOLOGIES, INC., a Delaware corporation (the
“Borrower”), the banks, financial institutions and other institutional lenders
party from time to time hereto, JPMORGAN CHASE BANK, N.A., as administrative
agent (the “Agent”) for the Lenders (as hereinafter defined), CITIGROUP GLOBAL
MARKETS INC., as syndication agent, J.P. Morgan Securities Inc. and Citigroup
Global Markets Inc., as arrangers, and Bank of America, N.A., HSBC Bank USA,
National Association and The Royal Bank of Scotland plc, as co-documentation
agents, agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
          SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
     “Acquisition” means the acquisition by the Borrower of all of the
outstanding Equity Interests of Komag pursuant to the Acquisition Agreement and
the related tender offer and merger.
     “Acquisition Agreement” means that certain Agreement and Plan of Merger
dated as of June 28, 2007, among Parent, State M Corporation and Komag, as
amended, supplemented or otherwise modified from time to time.
     “Advance” means an advance by a Lender to the Borrower as part of a
Borrowing and refers to a Base Rate Advance or a Eurodollar Rate Advance (each
of which shall be a “Type” of Advance).
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.
     “Agent” has the meaning specified in the preamble hereto.
     “Agent’s Account” means the account of the Agent maintained by the Agent at
JPMorgan Chase Bank, N.A., ABA 021000021, Acct 900 8109 962 C1967, ACCT NAME:
LS2 Incoming Account, Attention: Attn: Loan & Agency Services, Cecily Roland,
Reference: Western Digital Technologies, Fees.
     “Aggregate Exposure” means, with respect to any Lender at any time, an
amount equal to (a) until the Effective Date, the aggregate amount of such
Lender’s Commitments at such time and (b) thereafter, the sum of (i) the
aggregate then unpaid principal amount of such Lender’s Term Advances and
Incremental Term Advances and (ii) the amount of such Lender’s Revolving

 



--------------------------------------------------------------------------------



 



Commitment then in effect or, if the Revolving Commitments have been terminated,
the amount of such Lender’s Revolving Extensions of Credit then outstanding.
     “Aggregate Exposure Percentage” means, with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.
     “Agreement” means this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified from time to time.
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
     “Applicable Margin” means, for any day, with respect to any Eurodollar Rate
Advance or Base Rate Advance, the applicable rate per annum set forth in the
Applicable Pricing Grid under the caption “Eurodollar Rate Margin” or “Base Rate
Margin” as applicable, based upon the then current Leverage Ratio. Swingline
Advances shall only be available as Base Rate Advances.
     “Applicable Pricing Grid” means the table set forth below:
     For the Term Facility:

                              Leverage         Tier   Ratio   Eurodollar Rate
Margin   Base Rate Margin
I
    > 1.5:1.00       1.50 %     0.125 %
 
                       
II
    £ 1.5:1.00       1.25 %     0.00 %

     For the Revolving Facility:

                                      Leverage   Facility   Eurodollar Rate  
Base Rate Tier   Ratio   Fee   Margin   Margin
I
    > 1.5:1.00       0.375 %     1.125 %     0.125 %
 
                               
II
    > 0.5:1.00       0.25 %     1.00 %     0.00 %
 
                               
III
    £ 0.5:1.00       0.20 %     .80 %     0.00 %

          Prior to the first Adjustment Date occurring after the completion of
two full fiscal quarters of the Borrower after the Effective Date, the
Applicable Margin with respect to the Revolving Facility will be limited to
Tiers I and II.

2



--------------------------------------------------------------------------------



 



          For the purposes of the Applicable Pricing Grid, changes in the
Applicable Margin resulting from changes in the Leverage Ratio shall become
effective on the date (the “Adjustment Date”) on which financial statements are
delivered to the Lenders pursuant to Section 6.01 and shall remain in effect
until the next change to be effected pursuant to this paragraph. If any
financial statements referred to above are not delivered within the time periods
specified in Section 6.01, then, until the date on which such financial
statements are delivered, the highest rate set forth in each column of the
Applicable Pricing Grid shall apply. Each determination of the Leverage Ratio
pursuant to the Applicable Pricing Grid shall be made in a manner consistent
with the determination thereof pursuant to Section 6.03.
     “Application” means an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to issue a Letter of
Credit.
     “Arrangers” means J.P. Morgan Securities Inc. and Citigroup Global Markets
Inc.
     “Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor),
sale and leaseback, assignment, conveyance, transfer or other disposition to, or
any exchange of property with, any Person (other than the Borrower or any of its
Subsidiaries), in one transaction or a series of transactions, of all or any
part of the Borrower’s or any of its Subsidiaries’ businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including, without
limitation, the Equity Interests of any of the Borrower’s Subsidiaries, other
than (i) inventory (or other assets) sold or leased in the ordinary course of
business (excluding any such sales by operations or divisions discontinued or to
be discontinued), (ii) licenses and sublicenses of intellectual property rights
in the ordinary course of business, (iii) cash or cash equivalents, (iv) sales,
assignments, transfers or dispositions of accounts in the ordinary course of
business for purposes of compromise or collection, (v) leases of real property,
and (vi) sales of other assets for aggregate consideration of less than
$20,000,000.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of Exhibit C hereto.
     “Assumed Debt” has the meaning specified in Section 6.02(d)(iv).
     “Base Rate” means a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the higher of:
     the Prime Rate, as in effect from time to time; and
     1/2 of one percent per annum above the Federal Funds Rate.
     Any change in the Base Rate due to a change in the Prime Rate or the
Federal Funds Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate or the Federal Funds Rate,
respectively.
     “Base Rate Advance” means an Advance that bears interest as provided in
Section 2.11(a)(i).

3



--------------------------------------------------------------------------------



 



     “Borrower” has the meaning specified in the preamble hereto.
     “Borrower Information” has the meaning specified in Section 9.08.
     “Borrowing” means a borrowing consisting of simultaneous Advances of the
same Type and under the same Facility made by each of the relevant Lenders
pursuant to Article II.
     “Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York or California and, if the applicable
Business Day relates to any Eurodollar Rate Advances, “Business Day” also means
a day on which dealings are carried on in the London interbank market.
     “Capital Expenditures” means, for any period, the aggregate of all
expenditures of the Borrower and its Subsidiaries during such period determined
on a consolidated basis that, in accordance with GAAP, are or should be included
in “purchase of property and equipment” or similar items reflected in the
consolidated statement of cash flows of the Borrower and its Subsidiaries. For
purposes of determining compliance with the covenant set forth in
Section 6.03(b), Capital Expenditures will be deemed to be equal to (i) for the
second fiscal quarter of fiscal year 2007, $110,000,000, (ii) for the third
fiscal quarter of fiscal year 2007, $70,000,000, (iii) for the fourth fiscal
quarter of fiscal year 2007, $85,000,000 and (iv) for the first fiscal quarter
of fiscal year 2008, $163,400,000.
     “Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
     “Commitment” means any Term Commitment or Revolving Commitment.
     “Communications” has the meaning specified in Section 9.02(b).
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit H.
     “Consolidated” refers to the consolidation of accounts in accordance with
GAAP.
     “Conversion Notice” means a notice of Conversion substantially in the form
of Exhibit J.
     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Advances of one Type into Advances of the other Type pursuant to Section 2.13 or
Section 2.14.
     “Debt” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of business of such Person that are (i) not
overdue by more than 60 days or (ii) contested in good faith by appropriate
proceedings and as to which appropriate reserves are maintained by such Person),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to

4



--------------------------------------------------------------------------------



 



repossession or sale of such property), (e) all obligations of such Person as
lessee under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (f) all obligations, contingent or otherwise, of
such Person in respect of acceptances, letters of credit or similar extensions
of credit, (g) all net obligations of such Person in respect of Hedge Agreements
entered into with a particular counterparty (determined as of any date as the
amount such Person would be required to pay to its counterparty in accordance
with the terms thereof as if terminated on such date of determination), (h) all
Debt of others referred to in clauses (a) through (g) above or clause (i) below
and other payment obligations (collectively, “Guarantied Debt”) guarantied
directly or indirectly in any manner by such Person, or in effect guarantied
directly or indirectly by such Person through an agreement (1) to pay or
purchase such Guarantied Debt or to advance or supply funds for the payment or
purchase of such Guarantied Debt, (2) to purchase, sell or lease (as lessee or
lessor) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Guarantied Debt or to assure the
holder of such Guarantied Debt against loss, (3) to supply funds to or in any
other manner invest in the debtor (including any agreement to pay for property
or services irrespective of whether such property is received or such services
are rendered) or (4) otherwise to assure a creditor against loss, and (i) all
Debt referred to in clauses (a) through (h) above (including Guarantied Debt)
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt. The amount of any Debt that is only recourse to specific assets of such
Person shall be deemed to be equal to the lesser of (x) the principal amount of
such Debt and (y) the fair market value of the assets of such Person to which
such Debt has recourse.
     “Debt for Borrowed Money” means, as at any date of determination, all items
that, in accordance with GAAP, would be classified as indebtedness on a
Consolidated balance sheet of Parent and its Subsidiaries. For the avoidance of
doubt, Debt for Borrowed Money does not include obligations under Hedge
Agreements.
     “Default” means any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.
     “Dollars” and the sign “$” mean the lawful money of the United States of
America.
     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Agent.
     “Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia (other
than a Subsidiary that is owned directly or indirectly by a controlled foreign
corporation as defined in Section 957(a) of the Internal Revenue Code).
     “EBITDA” means, for any period, net income (or net loss) plus the sum of
the following, to the extent deducted in determining net income: (a) interest
expense, (b) income tax expense,

5



--------------------------------------------------------------------------------



 



(c) depreciation expense, (d) amortization expense, (e) other non-cash items
reducing net income (other than any such non-cash item to the extent it
represents an accrual of or reserve for cash expenditures in any future period
or amortization of a prepaid cash charge that was paid in a prior period), and
(f) one time merger, integration and transaction costs payable by the Borrower
or any of its Subsidiaries in connection with the transactions contemplated by
the Acquisition Agreement and the Loan Documents in an amount not to exceed
$165,000,000 in the aggregate and minus the sum of (x) non-cash gains increasing
net income for such period (excluding any such non-cash gain to the extent it
represents the reversal of an accrual or reserve for potential cash gain in any
prior period) and (y) interest income, in each case determined in accordance
with GAAP for such period. For purposes of determining compliance with the
covenants set forth in Section 6.03(a) and Section 6.03(b), EBITDA will be
deemed to be equal to (i) for the second fiscal quarter of fiscal year 2007,
$183,700,000 (ii) for the third fiscal quarter of fiscal year 2007,
$182,800,000, (iii) for the fourth fiscal quarter of fiscal year 2007,
$154,200,000 and (iv) for the first fiscal quarter of fiscal year 2008,
$269,300,000.
     “EDGAR Website” has the meaning specified in Section 6.01(j).
     “Effective Date” has the meaning specified in Section 4.01.
     “Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person approved by the Agent and, unless an Event of Default has
occurred and is continuing at the time any assignment is effected in accordance
with Section 9.07, the Borrower, such approval not to be unreasonably withheld
or delayed; provided, however, (a) neither the Borrower nor an Affiliate of the
Borrower shall qualify as an Eligible Assignee and (b) each Lender under the
Revolving Facility must be approved by the Issuing Lender (such approval not to
be unreasonably withheld or delayed).
     “Environmental Action” means any action, suit, demand, demand letter,
claim, notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement arising
pursuant to or based upon any Environmental Law, Environmental Permit or
Hazardous Materials or arising from alleged injury or threat of injury to
health, safety or the environment, including, without limitation, (a) by any
governmental or regulatory authority for enforcement, cleanup, removal,
response, remedial or other actions or damages and (b) by any governmental or
regulatory authority or any third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.
     “Environmental Law” means any civil or criminal, federal, state, local or
foreign statute, law, ordinance, rule, regulation, code, order, judgment, decree
or judicial or agency interpretation, policy or guidance relating to pollution
or protection of the environment, health, safety or natural resources,
including, without limitation, those relating to the manufacturing, use,
handling, transportation, treatment, storage, disposal, release or discharge of
Hazardous Materials.
     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

6



--------------------------------------------------------------------------------



 



     “Equity Interests” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including partnership interests and membership interests, and any and all
warrants, rights or options to purchase or other arrangements or rights to
acquire any of the foregoing, but excluding debt securities exchangeable into
such Equity Interests.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “ERISA Affiliate” means any Person that for purposes of Title IV of ERISA
is a member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.
     “ERISA Event” means (a) (i) the occurrence of a reportable event, within
the meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 302(f) of ERISA shall have been met with respect to any
Plan; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (h) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
     “Eurodollar Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Agent.
     “Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum) appearing on
Reuters Screen LIBOR01 Page (or any successor page) as

7



--------------------------------------------------------------------------------



 



the London interbank offered rate for deposits in Dollars at approximately
11:00 A.M. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period or, if for any
reason such rate is not available, the average (rounded upward to the nearest
whole multiple of 1/16 of 1% per annum, if such average is not such a multiple)
of the rate per annum at which deposits in Dollars are offered by the principal
office of each of the Reference Banks in London, England to prime banks in the
London interbank market at 11:00 A.M. (London time) two Business Days before the
first day of such Interest Period in an amount substantially equal to such
Reference Bank’s Eurodollar Rate Advance comprising part of such Borrowing to be
outstanding during such Interest Period and for a period equal to such Interest
Period by (b) a percentage equal to 100% minus the Eurodollar Rate Reserve
Percentage for such Interest Period. If the Reuters Screen LIBOR01 Page (or any
successor page) is unavailable, the Eurodollar Rate for any Interest Period for
each Eurodollar Rate Advance comprising part of the same Borrowing shall be
determined by the Agent on the basis of applicable rates furnished to and
received by the Agent from the Reference Banks two Business Days before the
first day of such Interest Period, subject, however, to the provisions of
Section 2.13.
     “Eurodollar Rate Advance” means an Advance that bears interest as provided
in Section 2.11(a)(ii).
     “Eurodollar Rate Reserve Percentage” for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing means the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.
     “Events of Default” has the meaning specified in Section 7.01.
     “Existing Debt” has the meaning specified in Section 6.02(d)(iii).
     “Existing Facility” means the commitments and loans made under the
Borrower’s $1,250,000,000 Credit Agreement, dated as of August 30, 2007, as
amended, supplemented or otherwise modified to the date hereof, as in effect
from time to time.
     “Facility” means each of (i) the Term Commitments and the Term Advances
made thereunder (the “Term Facility”), (ii) the Revolving Commitments and the
extensions of credit made thereunder (the “Revolving Facility”) and (iii) any
Incremental Term Advances not having the same terms as the Term Advances.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business

8



--------------------------------------------------------------------------------



 



Day) by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
such day on such transactions received by the Agent from three Federal funds
brokers of recognized standing selected by it.
     “GAAP” has the meaning specified in Section 1.03.
     “Guarantied Debt” has the meaning specified in the definition of “Debt.”
     “Guarantor” means each of Parent and any Significant Subsidiary of the
Borrower that is a Domestic Subsidiary.
     “Hazardous Materials” means (a) petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.
     “Hedge Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodities or precious metal leasing,
commodity-linked or precious metal future or option contracts and other similar
interest rate, exchange rate or commodity-linked hedging agreements.
     “Incremental Amount” means $250,000,000.
     “Incremental Assumption Agreement” means an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Agent, among the
Borrower, the Agent and one or more Incremental Term Lenders and/or Incremental
Revolving Facility Lenders.
     “Incremental Revolving Facility Commitment” means any increased or
incremental Revolving Facility Commitment provided pursuant to Section 2.21.
     “Incremental Revolving Facility Lender” means a Lender with a Revolving
Facility Commitment or an outstanding Revolving Facility Advance as a result of
an Incremental Revolving Facility Commitment.
     “Incremental Term Advance Activation Notice” means a notice substantially
in the form of Exhibit G.
     “Incremental Term Advance Commitment” means the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Advances to the
Borrower.
     “Incremental Term Advances” means term Advances made by one or more Lenders
to the Borrower pursuant to Section 2.21(a). Incremental Term Advances which
have the same terms as the Term Advances shall, after the making thereof, be
Term Advances.
     “Incremental Term Facility Maturity Date” means, with respect to any
Incremental Term Advances established pursuant to an Incremental Assumption
Agreement, the final maturity date as set forth in such Incremental Assumption
Agreement.

9



--------------------------------------------------------------------------------



 



     “Incremental Term Lender” means a Lender with an Incremental Term Advance
Commitment or an outstanding Incremental Term Advance.
     “Indemnified Costs” has the meaning specified in Section 8.05.
     “Indemnified Party” has the meaning specified in Section 9.04(b).
     “Interest Expense” means, for any period, total interest expense (including
that portion attributable to Capital Leases in accordance with GAAP and
capitalized interest) of Parent and its Subsidiaries on a consolidated basis
with respect to all outstanding Debt for Borrowed Money of Parent and its
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and net costs under Hedge Agreements,
excluding any amount not payable in cash. For purposes of determining compliance
with the covenant set forth in Section 6.03(b), Interest Expense will be deemed
to be equal to (i) for the second fiscal quarter of fiscal year 2007,
$1,245,000, (ii) for the third fiscal quarter of fiscal year 2007, $787,000,
(iii) for the fourth fiscal quarter of fiscal year 2007, $885,000 and (iv) for
the first fiscal quarter of fiscal year 2008, $5,100,000.
     “Interest Period” means, for each Eurodollar Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months as the Borrower may, upon notice received by the Agent
not later than 12:00 P.M. (New York City time) on the third Business Day prior
to the first day of such Interest Period, select; provided, however, that:
     (a) the Borrower may not select any Interest Period that ends after the
Maturity Date;
     (b) Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;
     (c) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
     (d) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

10



--------------------------------------------------------------------------------



 



     “Issuing Lender” means JPMorgan Chase Bank, N.A. or any affiliate thereof,
in its capacity as issuer of any Letter of Credit.
     “Komag” means Komag, Incorporated, a Delaware corporation.
     “L/C Commitment” means $20,000,000.
     “L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 3.05.
     “L/C Participants” means all the Revolving Lenders other than the Issuing
Lender.
     “Lenders” means the Term Lenders, the Revolving Lenders, the Swingline
Lender and the Issuing Lender.
     “Letters of Credit” has the meaning specified in Section 3.01(a).
     “Leverage Ratio” has the meaning specified in Section 6.03.
     “Lien” means any lien, security interest or other charge or encumbrance of
any kind, including, without limitation, the lien or retained security title of
a conditional vendor and any easement, right of way or other encumbrance on
title to real property.
     “Loan Documents” means this Agreement, the Notes, if any, the Parent
Guaranty, the Subsidiary Guaranties, if any, and all other documents,
instruments or agreements executed and delivered by Parent, the Borrower or any
of its Subsidiaries for the benefit of any Agent or any Lender in connection
herewith.
     “Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.
     “Material Adverse Change” means any material adverse change in the
business, financial condition or operations of the Borrower and its Subsidiaries
taken as a whole.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, financial condition or operations of the Borrower and its Subsidiaries
taken as a whole, (b) the rights and remedies of the Agent or any Lender under
this Agreement or any Note or (c) the ability of the Borrower to perform its
obligations under this Agreement or any Note.
     “Maturity Date” means February 11, 2013.
     “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

11



--------------------------------------------------------------------------------



 



     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
     “Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.20 in substantially
the form of Exhibits A-1, A-2 or A-3 hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Advances made by
such Lender.
     “Notice” has the meaning specified in Section 9.02(d).
     “Notice of Borrowing” means a notice of borrowing substantially in the form
of Exhibit B.
     “Obligations” means all obligations of every nature of the Borrower under
the Loan Documents, including obligations from time to time owed to the Agent
(including any former Agent), the Lenders or any of them, under any Loan
Document or in respect of any Letter of Credit, whether for principal,
Reimbursement Obligations, interest (including interest which, but for the
filing of a petition in bankruptcy with respect to the Borrower, would have
accrued on any Obligation, whether or not a claim is allowed against the
Borrower for such interest in the related bankruptcy proceeding), fees,
expenses, indemnification or otherwise.
     “Other Taxes” has the meaning specified in Section 2.18(b).
     “Parent” means Western Digital Corporation, a Delaware corporation.
     “Parent Guaranty” means that certain Guaranty in the form attached as
Exhibit E, to be executed by Parent in favor of the Agent, as it may be amended,
restated, supplemented or otherwise modified from time to time.
     “Participant Register” has the meaning specified in Section 9.07(e).
     “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
     “PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
     “Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 6.01(b) hereof; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, warehousemen’s, workmen’s
and repairmen’s Liens and other similar Liens arising in the ordinary course of
business securing obligations that are not overdue for a period of more than
30 days or that are being contested in good faith and by appropriate proceedings
and, if not bonded, for which any reserves required by GAAP have been
established; (c) pledges or deposits

12



--------------------------------------------------------------------------------



 



to secure obligations under workers’ compensation laws or similar legislation or
to secure public or statutory obligations; (d) easements, rights of way and
other encumbrances on title to real property that do not render title to the
property encumbered thereby unmarketable or materially adversely affect the use
of such property for its present purposes; (e) Liens to secure the performance
of bids, trade contracts, leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature, in each case in
the ordinary course of business; (f) landlords’ Liens under leases to which such
Person is a party; (g) Liens consisting of leases, subleases, licenses or
sublicenses granted to others and not interfering in any material respect with
the business of the Borrower and its Subsidiaries, taken as a whole, and any
interest or title of a lessor or licensor under any lease or license, as
applicable; (h) Liens arising solely by virtue of any statutory or common law
provision relating to banker’s Liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution; (i) Liens securing judgments for the payment of money
not constituting an Event of Default under Section 7.01(f) or securing appeal or
other surety bonds related to such judgments; and (j) restrictions on funds held
for payroll customers pursuant to obligations to such customers.
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.
     “Plan” means a Single Employer Plan or a Multiple Employer Plan.
     “Platform” has the meaning specified in Section 9.02(b).
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMorgan Chase Bank, N.A. in connection with
extensions of credit to debtors).
     “Pro Forma Basis” means, with respect to compliance with any test or
covenant hereunder, compliance with such test or covenant after giving effect to
(i) any acquisition other than the Acquisition, (ii) any incurrence of Debt or
(iii) any Asset Sale (including (a) pro forma adjustments arising out of events
which are directly attributable to any proposed acquisition, any incurrence of
Debt or any Asset Sale, are factually supportable and are expected to have a
continuing impact, in each case as determined on a basis consistent with
Article 11 of Regulation S-X of the Securities Act of 1933, as amended, as
interpreted by the staff of the Securities and Exchange Commission, (b) pro
forma adjustments reasonably acceptable to the Agent arising out of operating
expense reductions attributable to such transaction being given pro forma effect
that (1) have been realized or (2) will be implemented following such
transaction and are supportable and quantifiable and, in each case, including,
but not limited to, (A) reduction in personnel expenses, (B) reduction of costs
related to administrative functions, (C) reduction of costs related to leased or
owned properties and (D) reductions from the consolidation of operations and
streamlining of corporate overhead, and (c) such other adjustments as are
reasonably satisfactory to the Agent, in each case as certified by an officer of
the Borrower) using, for purposes of determining such compliance, the historical
financial statements of all entities or assets so acquired and the consolidated
financial statements of Parent and its Subsidiaries and assuming

13



--------------------------------------------------------------------------------



 



that all acquisitions (other than the Acquisition) that have been consummated
during the period, any Asset Sale and any Debt or other liabilities repaid in
connection therewith had been consummated and incurred or repaid at the
beginning of such period (and assuming that such Debt to be incurred bears
interest during any portion of the applicable measurement period prior to the
relevant acquisition at the interest rate which is or would be in effect with
respect to such Debt as at the relevant date of determination).
     “Reference Banks” means Citicorp USA, Inc. and JPMorgan Chase Bank, N.A.
     “Refunded Swingline Advances” has the meaning specified in Section 2.07.
     “Register” has the meaning specified in Section 9.07(d).
     “Reimbursement Obligation” means the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 3.05 for amounts drawn under
Letters of Credit.
     “Required Facility Lenders” means, with respect to any Facility, the
holders of more than 50% of the aggregate unpaid principal amount of the Term
Advances, Total Revolving Extensions of Credit, or Incremental Term Advances as
the case may be, outstanding under such Facility (or, in the case of the
Revolving Facility, prior to any termination of the Revolving Commitments, the
holders of more than 50% of the Total Revolving Commitments).
     “Required Lenders” means at any time, the holders of more than 50% of
(a) until the Effective Date, the Commitments then in effect and (b) thereafter,
the sum of (i) the aggregate unpaid principal amount of the Term Advances and
any Incremental Term Advances then outstanding and (ii) the Total Revolving
Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.
     “Restricted Junior Payment” means (i) any dividend or other distribution,
direct or indirect, on account of any shares of any class of stock of the
Borrower now or hereafter outstanding, except a dividend payable solely in
shares of that class of stock to the holders of that class; (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock of the Borrower
now or hereafter outstanding; and (iii) any payment made to retire, or to obtain
the surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of the Borrower now or hereafter outstanding.
     “Revolving Advances” has the meaning specified in Section 2.04.
     “Revolving Commitment” means, as to any Lender, the obligation of such
Lender, if any, to make Revolving Advances and participate in Swingline Advances
and Letters of Credit in an aggregate principal and/or face amount not to exceed
the amount set forth under the heading “Revolving Commitment” opposite such
Lender’s name on Schedule I or in the Assignment and Acceptance pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof.
     “Revolving Commitment Period” means the period from and including the
Effective Date to the Revolving Termination Date.

14



--------------------------------------------------------------------------------



 



     “Revolving Extensions of Credit” means as to any Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Advances held by such Lender then outstanding, (b) such Lender’s
Revolving Percentage of the L/C Obligations then outstanding and (c) such
Lender’s Revolving Percentage of the aggregate principal amount of Swingline
Advances then outstanding.
     “Revolving Facility” has the meaning set forth in the definition of the
term “Facility”.
     “Revolving Lender” means each Lender that has a Revolving Commitment or
that holds Revolving Advances.
     “Revolving Percentage” means, as to any Revolving Lender at any time, the
percentage which such Lender’s Revolving Commitment then constitutes of the
Total Revolving Commitments or, at any time after the Revolving Commitments
shall have expired or terminated, the percentage which the aggregate principal
amount of such Lender’s Revolving Advances then outstanding constitutes of the
aggregate principal amount of the Revolving Advances then outstanding, provided
that, in the event that the Revolving Advances are paid in full prior to the
reduction to zero of the Total Revolving Extensions of Credit, the Revolving
Percentages shall be determined in a manner designed to ensure that the other
outstanding Revolving Extensions of Credit shall be held by the Revolving
Lenders on a comparable basis.
     “Revolving Termination Date” means the Maturity Date.
     “Significant Subsidiary” has the meaning specified in Regulation S-X
promulgated under the Securities Act of 1933, as amended.
     “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
     “Solvent” means, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
     “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the board of

15



--------------------------------------------------------------------------------



 



directors of such corporation (irrespective of whether at the time capital stock
of any other class or classes of such corporation shall or might have voting
power upon the occurrence of any contingency), (b) the interest in the capital
or profits of such limited liability company, partnership or joint venture or
(c) the beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries.
     “Subsidiary Guaranty” means that certain Subsidiary Guaranty in the form
attached as Exhibit F, to be executed by WD Media on the Effective Date and from
time to time by any other Significant Subsidiary of the Borrower that is a
Domestic Subsidiary in favor of the Agent pursuant to Section 6.01(k), as each
such Subsidiary Guaranty may be amended, restated, supplemented or otherwise
modified from time to time.
     “Swingline Advances” has the meaning specified in Section 2.06.
     “Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Advances pursuant to Section 2.06 in an aggregate principal amount at
any one time outstanding not to exceed $20,000,000.
     “Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as the
lender of Swingline Advances.
     “Swingline Participation Amount” has the meaning specified in Section 2.07.
     “Taxes” has the meaning specified in Section 2.18(a).
     “Term Advance” has the meaning specified in Section 2.01.
     “Term Commitment” means, as to any Lender, the obligation of such Lender,
if any, to make a Term Advance to the Borrower in a principal amount not to
exceed the amount set forth under the heading “Term Commitment” opposite such
Lender’s name on Schedule I. The original aggregate amount of the Term
Commitments is $500,000,000.
     “Term Facility” has the meaning set forth in the definition of the term
“Facility”.
     “Term Lender” means each Lender that has a Term Commitment or that holds a
Term Advance.
     “Term Percentage” means, as to any Term Lender at any time, the percentage
which such Lender’s Term Commitment then constitutes of the aggregate Term
Commitments (or, at any time after the Effective Date, the percentage which the
aggregate principal amount of such Lender’s Term Advances then outstanding
constitutes of the aggregate principal amount of the Term Advances then
outstanding).
     “Total Revolving Commitments” means, at any time, the aggregate amount of
the Revolving Commitments then in effect. The original amount of the Total
Revolving Commitments is $250,000,000.

16



--------------------------------------------------------------------------------



 



     “Total Revolving Extensions of Credit” means, at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.
     “Type” has the meaning specified in the definition of “Advance.”
     “Unused Revolving Commitment” means, with respect to each Revolving Lender
at any time, (a) such Lender’s Revolving Commitment at such time minus (b) such
Lender’s (in its capacity as Lender) Revolving Extensions of Credit outstanding
at such time.
     “Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
     “WD Media” means WD Media, Inc., a Delaware corporation, formerly known as
Komag, Incorporated.
          SECTION 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
          SECTION 1.03. Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles consistent with those applied in the preparation of the
financial statements referred to in Section 5.01(e) (“GAAP”).
ARTICLE II.
AMOUNTS AND TERMS OF THE COMMITMENTS
          SECTION 2.01. Term Commitments. Subject to the terms and conditions
hereof, (a) each Term Lender severally agrees to make a term advance (“Term
Advance”) to the Borrower on the Effective Date in an amount equal to the amount
of the Term Commitment of such Lender. The Term Advances may from time to time
be Eurodollar Rate Advances or Base Rate Advances, as determined by the Borrower
and notified to the Agent in accordance with Section 2.02 and Section 2.13.
          SECTION 2.02. Procedure for Term Advance Borrowing. The Term Advances
shall be made on notice, pursuant to a Notice of Borrowing, given not later than
(x) 12:00 P.M. (New York City time) on the third Business Day prior to the date
of the proposed Borrowing (or such shorter period as may otherwise be agreed to
by the Arrangers) in the case of a Borrowing consisting of Eurodollar Rate
Advances or (y) 12:00 P.M. (New York City time) on the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances, by the
Borrower to the Agent, which shall give to each Lender prompt notice thereof by
telecopier. Each such Notice of Borrowing shall be by telephone, confirmed
promptly in writing, or telecopier, and shall specify therein the requested
(i) date of such Borrowing, (ii) Type of Advances comprising such Borrowing,
(iii) aggregate amount of such Borrowing, and (iv) in the case of a Borrowing
consisting of Eurodollar Rate Advances, initial Interest Period for each such

17



--------------------------------------------------------------------------------



 



Advance. Each Lender shall, before 2:00 P.M. (New York City time) on the date of
such Borrowing make available for the account of its Applicable Lending Office
to the Agent at the Agent’s Account, in same day funds, such Lender’s ratable
portion of such Borrowing. After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article IV, the Agent will
make such funds available to the Borrower at the Agent’s address referred to in
Section 9.02. The provisions of Section 2.05(b), Section 2.05(c)and
Section 2.05(d) shall apply to the Term Borrowing.
          SECTION 2.03. Repayment of Term Advances. The Term Advance of each
Lender shall mature in quarterly installments on the dates set forth below each
of which shall be in an amount equal to such Lender’s Term Percentage of the
amount set forth opposite the relevant date below:

          Installment Date   Amortization   Amount
June 30, 2008
  0%   $0
September 30, 2008
  0%   $0
December 31, 2008
  0%   $0
March 31, 2009
  0%   $0
June 30, 2009
  3.75%   $18,750,000
September 30, 2009
  3.75%   $18,750,000
December 31, 2009
  3.75%   $18,750,000
March 31, 2010
  3.75%   $18,750,000
June 30, 2010
  5%   $25,000,000
September 30, 2010
  5%   $25,000,000
December 31, 2010
  5%   $25,000,000
March 31, 2011
  5%   $25,000,000
June 30, 2011
  6.25%   $31,250,000
September 30, 2011
  6.25%   $31,250,000
December 31, 2011
  6.25%   $31,250,000
March 31, 2012
  6.25%   $31,250,000
June 30, 2012
  10%   $50,000,000
September 30, 2012
  10%   $50,000,000
December 31, 2012
  10%   $50,000,000
Maturity Date
  10%   Balance

          SECTION 2.04. Revolving Commitments. Subject to the terms and
conditions hereof, each Revolving Lender severally agrees to make revolving
credit advances (“Revolving Advances”) to the Borrower from time to time during
the Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to such Lender’s Revolving Percentage of the sum
of (i) the L/C Obligations then outstanding and (ii) the aggregate principal
amount of the Swingline Advances then outstanding, does not exceed the amount of
such Lender’s Revolving Commitment. During the Revolving Commitment Period the
Borrower may use the Revolving Commitments by borrowing, prepaying the Revolving
Advances in whole or in part, and reborrowing, all in accordance with the terms
and conditions hereof. The Revolving Advances may from time to time be
Eurodollar Rate Advances or Base

18



--------------------------------------------------------------------------------



 



Rate Advances, as determined by the Borrower and notified to the Agent in
accordance with Section 2.05 and Section 2.13. The Borrower shall repay all
outstanding Revolving Advances on the Revolving Termination Date.
          SECTION 2.05. Procedure for Revolving Borrowing. (a) Each Revolving
Borrowing shall be made on notice, pursuant to a Notice of Borrowing, given not
later than (x) 12:00 P.M. (New York City time) on the third Business Day prior
to the date of the proposed Borrowing (or such shorter period as may otherwise
be agreed to by the Arrangers) in the case of a Borrowing consisting of
Eurodollar Rate Advances or (y) 12:00 P.M. (New York City time) on the date of
the proposed Borrowing in the case of a Borrowing consisting of Base Rate
Advances, by the Borrower to the Agent, which shall give to each Lender prompt
notice thereof by telecopier. Each such Notice of Borrowing shall be by
telephone, confirmed promptly in writing, or telecopier, and shall specify
therein the requested (i) date of such Borrowing, (ii) Type of Advances
comprising such Borrowing, (iii) aggregate amount of such Borrowing, and (iv) in
the case of a Borrowing consisting of Eurodollar Rate Advances, initial Interest
Period for each such Advance. Each borrowing under the Revolving Commitments
shall be in an amount equal to (x) in the case of Base Rate Advances, $1,000,000
or a whole multiple of $1,000,000 in excess thereof (or, if the then aggregate
Unused Revolving Commitments are less than $1,000,000, such lesser amount) and
(y) in the case of Eurodollar Rate Advances, $3,000,000 or a whole multiple of
$1,000,000 in excess thereof; provided, that the Swingline Lender may request,
on behalf of the Borrower, borrowings under the Revolving Commitments that are
Base Rate Advances in other amounts pursuant to Section 2.07. Each Lender shall,
before 2:00 P.M. (New York City time) on the date of such Borrowing make
available for the account of its Applicable Lending Office to the Agent at the
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Borrowing. After the Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article IV, the Agent will make such funds
available to the Borrower at the Agent’s address referred to in Section 9.02.
          (b) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article IV, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.
          (c) Unless the Agent shall have received notice from a Lender prior to
the time of any Borrowing that such Lender will not make available to the Agent
such Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with Section 2.02or subsection (a) of this Section 2.05,
as the case may be, and the Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount. If and to the
extent that such Lender shall not have so made such ratable portion available to
the Agent, such Lender and the Borrower severally agree to repay to the Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is

19



--------------------------------------------------------------------------------



 



made available to the Borrower until the date such amount is repaid to the
Agent, at (i) in the case of the Borrower, the interest rate applicable at the
time to the Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate. If such Lender shall repay to the Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
Advance as part of such Borrowing for purposes of this Agreement.
          (d) The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.
          SECTION 2.06. Swingline Commitment. (a) Subject to the terms and
conditions hereof, the Swingline Lender agrees to make a portion of the credit
otherwise available to the Borrower under the Revolving Commitments from time to
time during the Revolving Commitment Period by making swing line advances
(“Swingline Advances”) to the Borrower; provided that (i) the aggregate
principal amount of Swingline Advances outstanding at any time shall not exceed
the Swingline Commitment then in effect (notwithstanding that the Swingline
Advances outstanding at any time, when aggregated with the Swingline Lender’s
other outstanding Revolving Advances, may exceed the Swingline Commitment then
in effect) and (ii) the Borrower shall not request, and the Swingline Lender
shall not make, any Swingline Advance if, after giving effect to the making of
such Swingline Advance, the aggregate amount of the Unused Revolving Commitments
would be less than zero. During the Revolving Commitment Period, the Borrower
may use the Swingline Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof. Swingline Advances shall be
Base Rate Advances only.
          (b) The Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Advance on the earlier of the Revolving
Termination Date and the first date after such Swingline Advance is made that is
the 15th or last day of a calendar month and is at least two Business Days after
such Swingline Advance is made; provided that on each date that a Revolving
Advance is borrowed, the Borrower shall repay all Swingline Advances then
outstanding.
          SECTION 2.07. Procedure for Swingline Borrowing; Refunding of
Swingline Advances. (a) Whenever the Borrower desires that the Swingline Lender
make Swingline Advances it shall give the Swingline Lender irrevocable
telephonic notice confirmed promptly in writing by a Notice of Borrowing (which
telephonic notice must be received by the Swingline Lender not later than 2:00
P.M., New York City time, on the proposed date of the Borrowing), specifying
(i) the amount to be borrowed and (ii) the requested date of the proposed
Borrowing (which shall be a Business Day during the Revolving Commitment
Period). Each borrowing under the Swingline Commitment shall be in an amount
equal to $500,000 or a whole multiple of $100,000 in excess thereof. Not later
than 4:00 P.M., New York City time, on the date of the Borrowing specified in a
notice in respect of Swingline Advances, the Swingline Lender shall make
available to the Agent at the Applicable Lending Office an amount in immediately
available funds equal to the amount of the Swingline Advance to be made by the
Swingline Lender. The Agent shall make the proceeds of such Swingline Advance
available to the

20



--------------------------------------------------------------------------------



 



Borrower on such date of the Borrowing by depositing such proceeds in the
account of the Borrower with the Agent on such date of the Borrowing in
immediately available funds.
          (b) The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no later than 1:00 P.M., New York
City time, request each Revolving Lender to make, and each Revolving Lender
hereby agrees to make, a Revolving Advance, in an amount equal to such Revolving
Lender’s Revolving Percentage of the aggregate amount of the Swingline Advances
(the “Refunded Swingline Advances”) outstanding on the date of such notice, to
repay the Swingline Lender. Each Revolving Lender shall make the amount of such
Revolving Advance available to the Agent at the Applicable Lending Office in
immediately available funds, not later than 11:00 A.M., New York City time, one
Business Day after the date of such notice. The proceeds of such Revolving
Advances shall be immediately made available by the Agent to the Swingline
Lender for application by the Swingline Lender to the repayment of the Refunded
Swingline Advances. The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Agent (up to the amount available in
each such account) in order to immediately pay the amount of such Refunded
Swingline Advances to the extent amounts received from the Revolving Lenders are
not sufficient to repay in full such Refunded Swingline Advances.
          (c) If prior to the time a Revolving Advance would have otherwise been
made pursuant to Section 2.07(b), one of the events described in Section 7.01(e)
shall have occurred and be continuing with respect to the Borrower or if for any
other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Advances may not be made as contemplated by Section 2.07(b), each
Revolving Lender shall, on the date such Revolving Advance was to have been made
pursuant to the notice referred to in Section 2.07(b), purchase for cash an
undivided participating interest in the then outstanding Swingline Advances by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Revolving Lender’s Revolving Percentage times (ii) the sum of
the aggregate principal amount of Swingline Advances then outstanding that were
to have been repaid with such Revolving Advances.
          (d) Whenever, at any time after the Swingline Lender has received from
any Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Advances, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Advances then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.
          (e) Each Revolving Lender’s obligation to make the Advances referred
to in Section 2.07(b) and to purchase participating interests pursuant to
Section 2.07(b) shall be

21



--------------------------------------------------------------------------------



 



absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Revolving Lender or the Borrower may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Article VI, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any Guarantor or any other
Revolving Lender or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.
          SECTION 2.08. Fees. (a) Facility Fee. The Borrower agrees to pay to
the Agent for the account of each Revolving Lender a facility fee on the
aggregate amount of such Lender’s Revolving Commitment as in effect from time to
time from the Effective Date until the Revolving Termination Date (or any
earlier date on which the Revolving Commitments terminate) (or, after the
termination of the Revolving Commitments, its Revolving Extensions of Credit) in
accordance with the Applicable Pricing Grid, payable in arrears quarterly on the
last day of each March, June, September and December, commencing March 31, 2008,
and on the Revolving Termination Date (or any earlier date on which the
Revolving Commitments terminate) and thereafter payable on demand.
          (b) Letters of Credit Fees. The Borrower agrees to pay (i) to the
Agent, a letter of credit fee, to be shared ratably among Revolving Lenders, on
the aggregate face amount of all outstanding Letters of Credit, at a rate per
annum equal to the Applicable Margin then in effect with respect to the
Eurodollar Rate Advances in accordance with the Applicable Pricing Grid, (ii) to
the Issuing Lender, for its own account, a fronting fee equal to 0.125% per
annum on the face amount of each Letter of Credit and (iii) to the Issuing
Lender, for its own account, customary administrative, issuance, amendment,
payment and negotiation charges. Such letter of credit and fronting fees shall
be payable in arrears quarterly on the last day of each March, June, September
and December, commencing March 31, 2008, and on the Revolving Termination Date
(or any earlier date on which the Revolving Commitments terminate) and
thereafter payable on demand.
          (c) Agent’s Fees. The Borrower shall pay to the Agent for its own
account such fees as may from time to time be agreed between the Borrower and
the Agent.
          SECTION 2.09. Optional Termination or Reduction of the Commitments.
The Borrower shall have the right, upon at least three Business Days’ notice to
the Agent, to terminate in whole or permanently reduce ratably in part the
Unused Revolving Commitments of the Lenders, provided that no such termination
or reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Advances and Swingline Advances
made on the effective date thereof, the Total Revolving Extensions of Credit
would exceed the Total Revolving Commitments, and provided further that each
partial reduction shall be in the aggregate amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof.

22



--------------------------------------------------------------------------------



 



          SECTION 2.10. Repayment of Advances. (a) The Borrower shall repay to
the Agent for the ratable account of each Term Lender the aggregate principal
amount of the Term Advances made by such Lender on the dates and in the amounts
as set forth in Section 2.03.
          (b) The Borrower shall repay to the Agent for the ratable account of
each Revolving Lender on the Maturity Date the aggregate principal amount of the
Revolving Advances made by such Lender and then outstanding.
          (c) The application of any prepayment pursuant to Section 2.14 shall
be made, first, to Base Rate Advances and, second, to Eurodollar Rate Advances.
Each prepayment of the Advances under Section 2.14 (except in the case of
Revolving Advances that are Base Rate Advances and Swingline Advances) shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.
          SECTION 2.11. Interest on Advances. (a) Scheduled Interest. The
Borrower shall pay interest on the unpaid principal amount of each Advance owing
to each Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:
     (i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin, payable in arrears
quarterly on the last day of each March, June, September and December during
such periods and on the date such Base Rate Advance shall be Converted or paid
in full.
     (ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on the day that is three months after the
first day of such Interest Period and on the date such Eurodollar Rate Advance
shall be Converted or paid in full.
          (b) Default Interest. Upon the occurrence and during the continuance
of an Event of Default under Section 7.01(a), the Agent may, and upon the
request of the Required Lenders shall, require the Borrower to pay interest
(“Default Interest”) on (i) the unpaid principal amount of each Advance owing to
each Lender, payable in arrears on the dates referred to in clause (a)(i) or
(a)(ii) above, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on such Advance pursuant to clause (a)(i) or
(a)(ii) above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above,
provided, however,

23



--------------------------------------------------------------------------------



 



that following acceleration of the Advances pursuant to Section 7.01, Default
Interest shall accrue and be payable hereunder whether or not previously
required by the Agent.
          SECTION 2.12. Interest Rate Determination. (a) Each Reference Bank
agrees to furnish to the Agent timely information for the purpose of determining
each Eurodollar Rate. If any of the Reference Banks shall not furnish such
timely information to the Agent for the purpose of determining any such interest
rate, the Agent shall determine such interest rate on the basis of timely
information furnished by the remaining Reference Bank. The Agent shall give
prompt notice to the Borrower and the Lenders of the applicable interest rate
determined by the Agent for purposes of Section 2.11(a)(i) or
Section 2.11(a)(ii), and the rate, if any, furnished by each Reference Bank for
the purpose of determining the interest rate under Section 2.11(a)(ii).
          (b) If, with respect to any Eurodollar Rate Advances, the Required
Lenders notify the Agent that the Eurodollar Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Agent shall notify
the Borrower and the Lenders that the circumstances causing such suspension no
longer exist.
          (c) If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.
          (d) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $3,000,000, such Advances shall
automatically Convert into Base Rate Advances.
          (e) Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance and
(ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.
          (f) If Reuters Screen LIBOR01 Page is unavailable and no Reference
Banks furnish timely information to the Agent for determining the Eurodollar
Rate for any Eurodollar Rate Advances,
     (i) the Agent shall forthwith notify the Borrower and the Lender that the
interest rate cannot be determined for such Eurodollar Rate Advances,
     (ii) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance,
and

24



--------------------------------------------------------------------------------



 



     (iii) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Advances into Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.
          SECTION 2.13. Optional Conversion of Advances. The Borrower may on any
Business Day, upon notice given to the Agent not later than 12:00 Noon (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Section 2.12 and Section 2.16,
Convert all Advances of one Type comprising the same Borrowing into Advances of
the other Type; provided, however, that any Conversion of Eurodollar Rate
Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such Eurodollar Rate Advances, any Conversion of Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than the
minimum amount specified in Section 2.05(a) and no Conversion of any Advances
shall result in more separate Borrowings than permitted under Section 2.05(a).
Each Conversion Notice shall, within the restrictions specified above, specify
(i) the date of such Conversion, (ii) the Advances to be Converted, and (iii) if
such Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance. Each Conversion Notice shall be
irrevocable and binding on the Borrower.
          SECTION 2.14. Optional Prepayments of Advances. The Borrower may, upon
notice at least three Business Days’ prior to the date of such prepayment, in
the case of Eurodollar Rate Advances, and not later than 12:00 Noon (New York
City time) on the date of such prepayment, in the case of Base Rate Advances, to
the Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount of
$3,000,000 or an integral multiple of $1,000,000 in excess thereof and (y) in
the event of any such prepayment of a Eurodollar Rate Advance, the Borrower
shall be obligated to reimburse the Lenders in respect thereof pursuant to
Section 9.04(c). Any prepayment of Advances shall be applied first to Base Rate
Advances to the full extent thereof before application to Eurodollar Rate
Advances, in each case in a manner which minimizes the amount of any payments
required to be made by the Borrower pursuant to Section 9.04(c). All prepayments
of Term Advances and Incremental Term Advances shall be applied to reduce the
remaining scheduled amortization payments of such Term Advances or Incremental
Term Advances, as the case may be, in forward chronological order.
          SECTION 2.15. Increased Costs. (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request made or issued
after the date hereof from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Advances or issuing or participating in Letters of Credit
(excluding for purposes of this Section 2.15 any such increased costs resulting
from excluded taxes described in Section 2.18(a), then the Borrower shall from
time to time, upon demand by such Lender (with a copy of such demand to the
Agent), pay to the Agent for the account of such Lender additional amounts
sufficient to

25



--------------------------------------------------------------------------------



 



compensate such Lender for such increased cost; provided, however, that before
making any such demand, each Lender agrees to use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to designate a
different Applicable Lending Office if the making of such a designation would
avoid the need for, or materially reduce the amount of, such increased cost and
would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender. A certificate as to the amount of such increased
cost, submitted to the Borrower and the Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.
          (b) If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend hereunder and other commitments of such type (such as to issue or
participate in Letters of Credit), then, upon demand by such Lender (with a copy
of such demand to the Agent), the Borrower shall pay to the Agent for the
account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such corporation in
the light of such circumstances, to the extent that such Lender reasonably
determines such increase in capital to be allocable to the existence of such
Lender’s commitment to lend hereunder. A certificate as to such amounts
submitted to the Borrower and the Agent by such Lender shall be conclusive and
binding for all purposes, absent manifest error.
          SECTION 2.16. Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for any Lender or its Eurodollar Lending Office to perform its obligations
hereunder to make Eurodollar Rate Advances or to fund or maintain Eurodollar
Rate Advances hereunder, (a) each Eurodollar Rate Advance will automatically,
upon such demand, Convert into a Base Rate Advance or an Advance that bears
interest at the rate set forth in Section 2.11(a)(i), as the case may be, and
(b) the obligation of the Lenders to make Eurodollar Rate Advances or to Convert
Advances into Eurodollar Rate Advances shall be suspended until the Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.
          SECTION 2.17. Payments and Computations. (a) The Borrower shall make
each payment hereunder, irrespective of any right of counterclaim or set-off,
not later than 2:00 P.M. (New York City time) on the day when due in Dollars to
the Agent at the Agent’s Account in same day funds. The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest, fees or commissions ratably (other than amounts payable
pursuant to Section 2.08, Section 2.15, Section 2.18 or Section 9.04(c) or as
otherwise expressly provided in this Agreement) to the Lenders for the account
of their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon its acceptance of an Assignment and Acceptance
and recording of the information contained therein in the Register pursuant to
Section 9.07(c), from and after the effective date specified in such Assignment
and Acceptance,

26



--------------------------------------------------------------------------------



 



the Agent shall make all payments hereunder and under the Notes in respect of
the interest assigned thereby to the Lender assignee thereunder, and the parties
to such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
          (b) Each borrowing by the Borrower from the Lenders hereunder, each
payment by the Borrower on account of any facility fee, any letter of credit fee
set forth in Section 2.08(b) and any reduction of the Commitments of the Lenders
shall be made pro rata according to the respective Term Percentages or Revolving
Percentages, as the case may be, of the relevant Lenders. Each payment
(including each prepayment) by the Borrower on account of principal of and
interest on the Term Advances shall be made pro rata according to the respective
outstanding principal amounts of the Term Advances then held by the Term
Lenders. The amount of each principal prepayment of the Term Advances shall be
applied to reduce the then remaining installments of the Term Advances, pro rata
based upon the respective then remaining principal amounts thereof. Amounts
prepaid on account of the Term Advances may not be reborrowed.
          (c) All computations of interest based on the Base Rate shall be made
by the Agent on the basis of a year of 365 or 366 days, as the case may be, and
all computations of interest based on the Eurodollar Rate or the Federal Funds
Rate and of fees shall be made by the Agent on the basis of a year of 360 days,
in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest, fees or
commissions are payable. Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
          (d) Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
          (e) Unless the Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Agent may assume that the
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the Federal Funds Rate.
          SECTION 2.18. Taxes. (a) Any and all payments by the Borrower to or
for the account of any Lender or the Agent hereunder or under the Notes or any
other documents to be delivered hereunder shall be made, in accordance with
Section 2.17 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future

27



--------------------------------------------------------------------------------



 



taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
with respect thereto, excluding, in the case of each Lender and the Agent or any
other recipient of any payment made by or on account of any obligation of the
Borrower hereunder, in each case inclusive of all liabilities with respect
thereof, (i) all taxes imposed on or measured by its overall net income (however
denominated), franchise taxes imposed on it in lieu of net income taxes and
branch profits taxes imposed on it (A) by the jurisdiction (or any political
subdivision thereof) under the laws of which such Lender or the Agent (as the
case may be) is organized or has its principal place of business, (B) by a
jurisdiction solely as a result of a present or former connection between the
Agent or such Lender and such jurisdiction (other than any such connection
arising from such recipient having executed, delivered or performed its
obligations or received a payment under, or enforced, or otherwise with respect
to, any of the Loan Documents), or (C) in the case of each Lender, by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof, (ii) any withholding or backup withholding tax that (A) is
imposed under a law in effect at the time such Lender becomes a party hereto or
otherwise acquires an interest herein (or designates a new lending office) or
(B) is attributable to such Lender’s failure (or unreasonable delay) to comply
with Section 2.18(e) or Section 2.18(f), except to the extent that such Lender
(or its assignor, if any) was otherwise entitled, at the time of designation of
a new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to this Section 2.18(a),
and (iii) any tax that results from a recipient’s gross negligence or willful
misconduct (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities in respect of payments hereunder or under the Notes
being hereinafter referred to as “Taxes”). If the Borrower shall be required by
law to deduct any Taxes from or in respect of any sum payable hereunder or under
any Note or any other documents to be delivered hereunder to any Lender or the
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.18) such Lender or the Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder (hereinafter
referred to as “Other Taxes”).
          (c) The Borrower shall indemnify each Lender and the Agent for and
hold it harmless against the full amount of Taxes or Other Taxes (including,
without limitation, taxes of any kind imposed or asserted by any jurisdiction on
amounts payable under this Section 2.18) imposed on or paid by such Lender or
the Agent (as the case may be) and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. A certificate of the
Agent or a Lender setting forth in reasonable detail the amount or amounts
necessary to compensate the Agent or such Lender shall be delivered to the
Borrower by the applicable Lender (with a copy to the Agent), or by the Agent on
its own behalf or on behalf of the

28



--------------------------------------------------------------------------------



 



applicable Lender. This indemnification shall be made within 30 days from the
date such Lender or the Agent (as the case may be) delivers such certificate
therefor.
          (d) Within 30 days after the date of any payment of Taxes, the
Borrower shall furnish to the Agent, at its address referred to in Section 9.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent. For purposes of subsection
(f), the terms “United States” and “United States person” shall have the
meanings specified in Section 7701 of the Internal Revenue Code.
          (e) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Lender and on the date of the Assignment and
Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as reasonably requested in writing by
the Borrower (but only so long as such Lender remains lawfully able to do so),
shall provide each of the Agent and the Borrower with two original Internal
Revenue Service Forms W-8BEN or W-8ECI, as appropriate, or any successor or
other form prescribed by the Internal Revenue Service, certifying that such
Lender is exempt from or entitled to a reduced rate of United States withholding
tax on payments pursuant to this Agreement or the Notes. If the form provided by
a Lender at the time such Lender first becomes a party to this Agreement
indicates a United States interest withholding tax rate in excess of zero,
withholding tax at such rate shall be considered excluded from Taxes unless and
until such Lender provides the appropriate forms certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate only shall be considered
excluded from Taxes for periods governed by such form. If any form or document
referred to in this subsection (e) requires the disclosure of information, other
than information necessary to compute the tax payable and information required
on the date hereof by Internal Revenue Service Form W-8BEN or W-8ECI, that the
Lender reasonably considers to be confidential, the Lender shall give notice
thereof to the Borrower and shall not be obligated to include in such form or
document such confidential information.
          (f) Any Lender that is a United States person and has not otherwise
established to the reasonable satisfaction of the Borrower and the Agent that it
is an exempt recipient (as defined in section 6049(b)(4) of the Internal Revenue
Code and the United States Treasury Regulations thereunder) shall deliver to the
Borrower and the Agent (in such number of copies as shall be reasonably
requested by the recipient) on or prior to the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Agent or as otherwise prescribed by applicable law, but
only if such Lender is legally entitled to do so), duly executed and properly
completed copies of Internal Revenue Service Form W-9.
          (g) Any Lender claiming any additional amounts payable pursuant to
this Section 2.18 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or materially reduce the amount of, any such additional amounts that may
thereafter accrue and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.

29



--------------------------------------------------------------------------------



 



          (h) If the Agent or a Lender determines, in its good faith discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.18, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.18 with
respect to Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Agent or such Lender and without interest (other
than any interest paid by the relevant governmental authority with respect to
such refund); provided that the Borrower, upon the request of the Agent or such
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant governmental
authority) to the Agent or such Lender in the event the Agent or such Lender is
required to repay such refund to such governmental authority. This paragraph
shall not be construed to require the Agent or any Lender to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other person.
          SECTION 2.19. Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances owing to it or its interest in
Letters of Credit (other than (x) pursuant to Section 2.15, Section 2.18 or
Section 9.04(c) or (y) as expressly otherwise contemplated hereby) in excess of
its ratable share of payments on account of the Advances or Letters of Credit
obtained by all the Lenders, such Lender shall forthwith purchase from the other
Lenders such participations in the Advances owing to them and Letters of Credit
as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.19 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.
          SECTION 2.20. Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of
Advances. The Borrower agrees that upon notice by any Lender to the Borrower
(with a copy of such notice to the Agent) to the effect that a Note is required
or appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender, the Borrower shall promptly execute and deliver to such Lender a Note
payable to the order of such Lender in a principal amount equal to the
Commitment of such Lender.

30



--------------------------------------------------------------------------------



 



          (b) The Register maintained by the Agent pursuant to Section 9.07(d)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and, if appropriate, the Interest Period applicable thereto, (ii) the terms of
each Assignment and Acceptance delivered to and accepted by it, (iii) the amount
of any principal or interest and obligations due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iv) the amount of
any sum received by the Agent from the Borrower hereunder and each Lender’s
share thereof.
          (c) Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest in respect of Letters of Credit due and payable or to
become due and payable from the Borrower to, in the case of the Register, each
Lender and, in the case of such account or accounts, such Lender, under this
Agreement, absent manifest error; provided, however, that the failure of the
Agent or such Lender to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement.
          SECTION 2.21. Incremental Commitments. (a) The Borrower may, by
written notice to the Agent at any time and from time to time, make one or more
requests for Incremental Term Advance Commitments and/or Incremental Revolving
Facility Commitments, as applicable, in an aggregate amount not to exceed the
Incremental Amount, from one or more Incremental Term Lenders and/or Incremental
Revolving Facility Lenders (which may include any existing Lender) willing to
provide such Incremental Term Advance Commitments and/or Incremental Revolving
Facility Commitments, as the case may be, in their own discretion; provided,
that each Incremental Revolving Facility Lender and Incremental Term Lender
shall be subject to the approval of the Agent (which approval shall not be
unreasonably withheld) unless such Incremental Term Lender or Incremental
Revolving Facility Lender, as the case may be, is a Lender or an Affiliate of a
Lender. If any Lender is willing, in its sole and absolute discretion, to
provide Incremental Term Advance Commitments hereunder, it shall execute and
deliver to the Agent an Incremental Term Advance Activation Notice specifying
(i) the amount of such Incremental Term Advance Commitment, (ii) the applicable
Incremental Term Facility Maturity Date (which shall not be earlier than the
Maturity Date), (iii) the amortization schedule for the corresponding
Incremental Term Advances (the average weighted life to maturity of which shall
not be shorter than that of the then outstanding Term Advances) and (iv) the
Applicable Margin for such Incremental Term Advances (provided that in the event
that the all-in margin of such Incremental Term Advances exceeds the Applicable
Margin for the Term Advances by more than 0.25% per annum, the Applicable Margin
for the Term Advances shall be increased such that the resulting pricing
differential shall be equal to 0.25% per annum). Each Lender having an
Incremental Term Advance Commitment agrees, subject to the terms and conditions
set forth in the applicable Incremental Assumption Agreement, to make
Incremental Term Advances to the Borrower, in an aggregate principal amount not
to exceed its Incremental Term Advance Commitment.
          The Borrower and each Incremental Term Lender and/or Incremental
Revolving Facility Lender shall execute and deliver to the Agent an Incremental
Assumption Agreement

31



--------------------------------------------------------------------------------



 



and such other documentation as the Agent shall reasonably specify to evidence
the Incremental Term Advance Commitment of such Incremental Term Lender and/or
Incremental Revolving Facility Commitment of such Incremental Revolving Facility
Lender. Each Incremental Assumption Agreement shall specify the terms of the
applicable Incremental Term Advances and/or Incremental Revolving Facility
Commitments; provided, that from and after the effectiveness of each Incremental
Assumption Agreement, the associated Incremental Revolving Facility Commitments
shall thereafter be Revolving Facility Commitments and, in the event that any
Incremental Term Advances have the same terms as the Term Advances, such
Incremental Term Advances shall thereafter be Term Advances. Each of the parties
hereto hereby agrees that, upon the effectiveness of any Incremental Assumption
Agreement, this Agreement shall be amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Incremental Term
Advance Commitments and/or Incremental Revolving Facility Commitments evidenced
thereby as provided for in Section 9.01. Any such deemed amendment may be
memorialized in writing by the Agent with the Borrower’s consent (not to be
unreasonably withheld) and furnished to the other parties hereto, and no such
other party shall have any right to consent to any such deemed amendment.
          (b) Notwithstanding the foregoing, no Incremental Term Advance
Commitment or Incremental Revolving Facility Commitment shall become effective
under this Section 2.21 unless (i) on the date of such effectiveness, the
conditions set forth in Section 4.02(b) shall be satisfied and the Agent shall
have received a certificate to that effect dated such date and executed by an
officer of the Borrower and (ii) the Agent shall have received board resolutions
and other customary closing certificates and documentation as required by the
relevant Incremental Assumption Agreement and, to the extent required by the
Agent, consistent with those delivered on the Effective Date.
          (c) Each of the parties hereto hereby agrees that the Agent may take
any and all action as may be reasonably necessary to ensure that (i) all
Incremental Term Advances in the form of additional Term Advances, when
originally made, are included in each Borrowing of outstanding Term Advances on
a pro rata basis, and (ii) all Revolving Facility Advances in respect of
Incremental Revolving Facility Commitments, when originally made, are included
in each Borrowing of outstanding Revolving Facility Advances on a pro rata
basis. The Borrower agrees that Section 2.13 shall apply to any conversion of
Eurodollar Rate Advances to Base Rate Advances reasonably required by the
Lenders to effect the foregoing.
          SECTION 2.22. Use of Proceeds. The proceeds of the Facilities
(a) shall be used to repay at least $750,000,000 of the loans under the Existing
Facility and (b) for other general corporate purposes.
ARTICLE III.
LETTERS OF CREDIT
          SECTION 3.01. L/C Commitment. (a) Subject to the terms and conditions
hereof, the Issuing Lender, in reliance on the agreements of the other Revolving
Lenders set forth in Section 3.04(a), agrees to issue letters of credit
(“Letters of Credit”) for the account of the Borrower on any Business Day during
the Revolving Commitment Period in such form as may be

32



--------------------------------------------------------------------------------



 



approved from time to time by the Issuing Lender; provided that the Issuing
Lender shall have no obligation to issue any Letter of Credit if, after giving
effect to such issuance, (i) the L/C Obligations would exceed the L/C Commitment
or (ii) the aggregate amount of the Unused Revolving Commitments would be less
than zero. Each Letter of Credit shall (i) be denominated in Dollars and
(ii) expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the date that is five Business Days prior to the Revolving
Termination Date, provided that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (y) above).
          (b) The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
law.
          SECTION 3.02. Procedure for Issuance of Letter of Credit. The Borrower
may from time to time request that the Issuing Lender issue a Letter of Credit
by delivering to the Issuing Lender at its address for notices specified herein
an Application therefor, completed to the satisfaction of the Issuing Lender,
and such other certificates, documents and other papers and information as the
Issuing Lender may request. Upon receipt of any Application, the Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Agent, which shall in turn promptly
furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).
          SECTION 3.03. Fees and Other Charges. The Borrower will pay fees in
respect of Letters of Credit as provided in Section 2.08(b).
          SECTION 3.04. L/C Participations. (a) The Issuing Lender irrevocably
agrees to grant and hereby grants to each L/C Participant, and, to induce the
Issuing Lender to issue Letters of Credit, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from the Issuing
Lender, on the terms and conditions set forth below, for such L/C Participant’s
own account and risk an undivided interest equal to such L/C Participant’s
Revolving Percentage in the Issuing Lender’s obligations and rights under and in
respect of each Letter of Credit and the amount of each draft paid by the
Issuing Lender thereunder. Each L/C Participant agrees with the Issuing Lender
that, if a draft is paid under any Letter of Credit for which the Issuing Lender
is not reimbursed in full by the Borrower in accordance with Section 3.05, such
L/C Participant shall pay to the Issuing Lender upon demand at the Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Revolving Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed. Each L/C Participant’s obligation to pay
such amount shall be absolute and unconditional and shall not be

33



--------------------------------------------------------------------------------



 



affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such L/C Participant may have against
the Issuing Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Article IV,
(iii) any adverse change in the condition (financial or otherwise) of the
Borrower, (iv) any breach of this Agreement or any other Loan Document by the
Borrower, any Guarantor or any other L/C Participant or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing
          (b) If any amount required to be paid by any L/C Participant to the
Issuing Lender pursuant to Section 3.04(a) in respect of any unreimbursed
portion of any payment made by the Issuing Lender under any Letter of Credit is
paid to the Issuing Lender after the date such payment is due but within three
Business Days after the date such payment is due, such L/C Participant shall pay
to the Issuing Lender on demand an amount equal to the product of (i) such
amount, times (ii) the daily average Federal Funds Rate during the period from
and including the date such payment is required to the date on which such
payment is immediately available to the Issuing Lender, times (iii) a fraction
the numerator of which is the number of days that elapse during such period and
the denominator of which is 360. If any such amount required to be paid by any
L/C Participant pursuant to Section 3.04(a) is not made available to the Issuing
Lender by such L/C Participant within three Business Days after the date such
payment is due, the Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to Base Rate Advances under the
Revolving Facility. A certificate of the Issuing Lender submitted to any L/C
Participant with respect to any amounts owing under this Section 3.04 shall be
conclusive in the absence of manifest error.
          Whenever, at any time after the Issuing Lender has made payment under
any Letter of Credit and has received from any L/C Participant its pro rata
share of such payment in accordance with Section 3.04(a), the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.
          SECTION 3.05. Reimbursement Obligation of the Borrower. If any draft
is paid under any Letter of Credit, the Borrower shall reimburse the Issuing
Lender for the amount of (a) the draft so paid and (b) any taxes, fees, charges
or other costs or expenses incurred by the Issuing Lender in connection with
such payment, not later than 1:00 P.M., New York City time, on the Business Day
immediately following the day that the Borrower receives notice of such draft
from the Issuing Lender. Each such payment shall be made to the Issuing Lender
at its address for notices referred to herein in Dollars and in immediately
available funds. Interest shall be payable on any such amounts from the date on
which the relevant draft is paid until payment in full at the rate set forth in
Section 2.11(a)(i).

34



--------------------------------------------------------------------------------



 



          SECTION 3.06. Obligations Absolute. The Borrower’s obligations under
this Article III shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that the Borrower may have or have had against the Issuing Lender, any
beneficiary of a Letter of Credit or any other Person. The Borrower also agrees
with the Issuing Lender that the Issuing Lender shall not be responsible for,
and the Borrower’s Reimbursement Obligations under Section 3.05 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. The Issuing
Lender shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender to the Borrower.
          SECTION 3.07. Letter of Credit Payments. If any draft shall be
presented for payment under any Letter of Credit, the Issuing Lender shall
promptly notify the Borrower of the date and amount thereof. The responsibility
of the Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.
          SECTION 3.08. Applications. To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Article III, the provisions of this Article III shall apply.
ARTICLE IV.
CONDITIONS TO EFFECTIVENESS AND LENDING
          SECTION 4.01. Conditions Precedent to Effectiveness of Article II.
Article II of this Agreement shall become effective on and as of the first date
(the “Effective Date”) on which the following conditions precedent have been
satisfied:
     (a) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.

35



--------------------------------------------------------------------------------



 



     (b) The Borrower shall have paid all accrued fees and all reasonable
documented out of pocket costs and expenses of the Agent and the Lenders
(including the accrued fees and expenses of counsel to the Agent).
     (c) On the Effective Date, the following statements shall be true and the
Agent shall have received for the account of each Lender a certificate signed by
a duly authorized officer of the Borrower, dated the Effective Date, stating
that:
     (i) the representations and warranties contained in Section 5.01 are
correct in all material respects on and as of the Effective Date, except to the
extent that they were made as of an earlier date, in which case they shall be
correct in all material respects as of that earlier date (provided that the
representations and warranties in Section 5.01(b), (d), (g), (h) and (j) and any
representations and warranties in Section 5.01 that are qualified by materiality
or a Material Adverse Effect shall be correct in all respects), and
     (ii) No event has occurred and is continuing that constitutes a Default.
     (d) The Agent shall have received on or before the Effective Date the
following, in form and substance satisfactory to the Agent and (except for the
Notes) in sufficient copies for each Lender:
     (i) This Agreement, the Parent Guaranty and the Subsidiary Guaranty,
originally executed and delivered by the Borrower, Parent and WD Media,
respectively.
     (ii) The Notes to the order of the Lenders to the extent requested by any
Lender pursuant to Section 2.20.
     (iii) Certified copies of the resolutions of the board of directors of (x)
Parent approving the Parent Guaranty, (y) the Borrower approving this Agreement
and the Notes, and all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Agreement and the Notes and
(z) WD Media approving the Subsidiary Guaranty.
     (iv) A certificate of the secretary or an assistant secretary of each of
Parent, the Borrower and WD Media certifying the names and true signatures of
the officers of Parent, the Borrower and WD Media, respectively, authorized to
sign this Agreement, the Notes, the Parent Guaranty, the Subsidiary Guaranty and
the other documents to be delivered hereunder.
     (v) A favorable opinion of O’Melveny & Myers LLP, counsel for the Borrower,
WD Media and Parent, substantially in the form of Exhibit D hereto.
     (vi) All documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the Patriot Act.

36



--------------------------------------------------------------------------------



 



     (e) The advances outstanding under the Existing Facility shall have been
repaid (or, after giving effect to irrevocable instructions for the application
of the proceeds of the first borrowing under the Facilities, the Existing
Facility shall be repaid) on a dollar by dollar basis with the amount of
Advances funded on the Effective Date.
     (f) During the period from and including the date of execution of this
Agreement to and including the Effective Date, the Borrower (or Parent) shall
have filed with the Securities and Exchange Commission all required reports on
Form 10-K and Form 10-Q in a timely manner.
          SECTION 4.02. Conditions Precedent to Each Borrowing and Letter of
Credit After the Effective Date. The obligation of each Lender to make an
Advance on the occasion of each Borrowing and of the Issuing Lender to issue or
increase the amount of a Letter of Credit (other than the initial Borrowing, and
the initial Letter of Credit, if any, issued on the Effective Date) shall be
subject to the conditions precedent that the Effective Date shall have occurred
and on the date of such Borrowing, issuance or increase, the following
statements shall be true (and each of the giving of the applicable Notice of
Borrowing and the acceptance by the Borrower of the proceeds of such Borrowing
or, as applicable, the issuance of such Letter of Credit or effectiveness of
such increase shall constitute a representation and warranty by the Borrower
that on the date of such Borrowing, issuance or increase such statements are
true):
          (a) the representations and warranties contained in Section 5.01 are
correct in all material respects on and as of such date, or if made as of an
earlier date, they shall be correct in all material respects as of such earlier
date, before and after giving effect to such Borrowing, issuance and increase
and to the application of the proceeds therefrom, as though made on and as of
such date (provided that the representations and warranties in Section 5.01(b),
(d), (g), (h) and (j) and any representations and warranties in Section 5.01
that are qualified by materiality or a Material Adverse Effect shall be correct
in all respects), and
          (b) no event has occurred and is continuing, or would result from such
Borrowing, issuance or increase, that constitutes a Default.
          SECTION 4.03. Determinations Under Section 4.01. For purposes of
determining compliance with the conditions specified in Section 4.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the Effective Date,
specifying its objection thereto.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
          SECTION 5.01. Representations and Warranties. The Borrower represents
and warrants as follows:

37



--------------------------------------------------------------------------------



 



     (a) The Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.
     (b) The execution, delivery and performance by the Borrower of this
Agreement and the Notes to be delivered by it, and the consummation of the
transactions contemplated hereby, are within the Borrower’s corporate powers,
have been duly authorized by all necessary corporate action, and do not
contravene (i) the Borrower’s charter or by-laws or (ii) applicable law or any
other contractual restriction binding on or affecting the Borrower or its
Subsidiaries, other than violations of contractual restrictions that could not
reasonably be expected to result in a Material Adverse Effect or result in the
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries
other than Liens permitted hereunder.
     (c) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the
Borrower of this Agreement or the Notes to be delivered by it.
     (d) This Agreement has been, and each of the Notes to be delivered by it
when delivered hereunder will have been, duly executed and delivered by the
Borrower. This Agreement is, and each of the Notes when delivered hereunder will
be, the legal, valid and binding obligation of the Borrower enforceable against
the Borrower in accordance with their respective terms subject to
(i) bankruptcy, insolvency, reorganization, moratorium and other similar laws of
general application affecting the rights and remedies of creditors and (ii)
general principles of equity, regardless of whether applied in proceedings in
equity or at law.
     (e) (i) The Consolidated balance sheet of Parent and its Subsidiaries as at
June 29, 2007, and the related Consolidated statements of income and cash flows
of Parent and its Subsidiaries for the fiscal year then ended, accompanied by an
opinion of KPMG LLP, independent public accountants, (ii) the Consolidated
balance sheet of Parent and its Subsidiaries as at September 28, 2007, and the
related Consolidated statements of income and cash flows of Parent and its
Subsidiaries for the three months then ended and (iii) the Consolidated balance
sheet of Parent and its Subsidiaries as at December 28, 2007, and the related
Consolidated statements of income and cash flows of Parent and its Subsidiaries
for the six months then ended, in each case duly certified by the chief
financial officer of Parent as contemplated by Item 601(b)(31)(i) of
Regulation S-K under the Securities Exchange Act of 1934, as amended, copies of
which have been furnished to each Lender, fairly present, subject, in the case
of said balance sheets as at June 29, 2007, September 28, 2007 and December 28,
2007, and said statements of income and cash flows for the three and six months,
respectively, then ended, to year-end audit adjustments, the Consolidated
financial condition of Parent and its Subsidiaries as at such dates and the
Consolidated results of the operations of Parent and its Subsidiaries for the
periods ended on such dates, all in accordance with generally accepted
accounting principles consistently applied. Since December 28, 2007, there has
been no Material Adverse Change.

38



--------------------------------------------------------------------------------



 



     (f) There is no pending or threatened action, suit, investigation,
litigation or proceeding, including, without limitation, any Environmental
Action, affecting the Borrower or any of its Subsidiaries before any court,
governmental agency or arbitrator that (i) would have a Material Adverse Effect
or (ii) could reasonably be expected to affect the legality, validity or
enforceability of this Agreement or any Note or the consummation of the
transactions contemplated hereby.
     (g) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System).
     (h) The Borrower is not an “investment company”, or a company “controlled”
by an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.
     (i) No information, exhibits and reports furnished by or on behalf of the
Borrower to the Agent or any Lender in connection with the negotiation and
syndication of this Agreement or pursuant to the terms of this Agreement, taken
as a whole, contain any untrue statement of a material fact and do omit to state
a material fact necessary to make the statements made therein not misleading;
provided that with respect to any projected financial information, the Borrower
represents only that such information was prepared in good faith based on
assumptions believed to be reasonable at the time made.
     (j) The Parent and its Subsidiaries are Solvent on a consolidated basis.
     (k) To the extent applicable, the Borrower is in compliance, in all
material respects, with the (i) Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) Patriot Act. No part
of the proceeds of the Advances will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.
ARTICLE VI.
COVENANTS OF THE BORROWER
          SECTION 6.01. Affirmative Covenants. So long as any Advance or
Obligation shall remain unpaid, any Letter of Credit shall remain outstanding or
any Lender shall have any Commitment hereunder, the Borrower will:
     (a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries
to comply, in all material respects, with all material applicable laws, rules,
regulations and orders, such compliance to include, without limitation,
compliance with ERISA, Environmental Laws and the Patriot Act.

39



--------------------------------------------------------------------------------



 



     (b) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all material taxes, assessments and governmental charges or levies imposed
upon it or upon its property and (ii) all lawful claims that, if unpaid, might
by law become a Lien upon its property; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to pay or discharge any
such tax, assessment, charge or claim that is being contested in good faith and
by proper proceedings and as to which appropriate reserves under GAAP are being
maintained, unless and until any Lien resulting therefrom attaches to its
property and becomes enforceable against its other creditors.
     (c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries
to maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates; provided,
however, that the Borrower and its Subsidiaries may self-insure to the same
extent as other companies engaged in similar businesses and owning similar
properties in the same general areas in which the Borrower or such Subsidiary
operates and to the extent consistent with prudent business practice.
     (d) Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Subsidiaries to preserve and maintain, its corporate
existence, rights (charter and statutory) and franchises; provided, however,
that the Borrower and its Subsidiaries may consummate any merger or
consolidation permitted under Section 6.02(b) and provided further that neither
the Borrower nor any of its Subsidiaries shall be required to preserve any right
or franchise, or the corporate existence of any Subsidiary, if the board of
directors of the Borrower or such Subsidiary shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Borrower or such Subsidiary, as the case may be, and that the loss thereof
is not disadvantageous in any material respect to the Borrower, such Subsidiary
or the Lenders.
     (e) Visitation Rights. At any reasonable time and from time to time upon
reasonable prior notice, and so long as no Event of Default has occurred and is
continuing, no more than once per calendar year, permit the Agent or any of the
Lenders or any reasonable number of agents or representatives thereof, to visit
Borrower’s corporate offices in Lake Forest, California to examine and make
copies of and abstracts from the records and books of account of, and if
reasonably necessary to assess Borrower’s compliance with the material
provisions of this Agreement, to visit the other properties of the Borrower and
any of its Subsidiaries, and to discuss the affairs, finances and accounts of
the Borrower and any of its Subsidiaries with any of their officers or directors
and with their independent certified public accountants.
     (f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Borrower
and each such Subsidiary in accordance with, and to the extent required by, GAAP
in effect from time to time (or local accounting requirements).

40



--------------------------------------------------------------------------------



 



     (g) Maintenance of Properties, Etc. Maintain and preserve, and cause each
of its Subsidiaries to maintain and preserve, all of its properties that are
used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted, except to the extent that failure to
comply with the foregoing could not reasonably be expected to have a Material
Adverse Effect.
     (h) Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all material transactions otherwise permitted under
this Agreement with any of their Affiliates on terms that are fair and
reasonable and no less favorable to the Borrower or such Subsidiary than it
would obtain in a comparable arm’s-length transaction with a Person not an
Affiliate, other than (i) transactions between the Borrower and its
Subsidiaries, or between two or more Subsidiaries, (ii) compensation
arrangements for directors or executive officers approved by the board of
directors or the compensation committee of the board of directors and
(iii) transactions incurred in the ordinary course of business with Persons that
have directors who are also directors or executive officers of the Borrower.
     (i) Reporting Requirements. Furnish to the Agent:
     (i) as soon as available and in any event within 45 days after the end of
each of the first three quarters of each fiscal year of Parent, the Consolidated
balance sheet of Parent and its Subsidiaries as of the end of such quarter and
Consolidated statements of income and cash flows of Parent and its Subsidiaries
for the period commencing at the end of the previous fiscal year and ending with
the end of such quarter, duly certified (subject to year-end audit adjustments)
by the chief financial officer of Parent as having been prepared in accordance
with GAAP (subject to normal year-end audit adjustments and the absence of
footnotes) and a Compliance Certificate, in reasonable detail as to compliance
during and at the end of the applicable accounting periods with the restrictions
contained in Section 6.03, provided that in the event of any change in GAAP used
in the preparation of such financial statements, the Borrower shall also
provide, if necessary for the determination of compliance with Section 6.03, a
statement of reconciliation conforming such financial statements to GAAP;
     (ii) as soon as available and in any event within 90 days after the end of
each fiscal year of Parent, a copy of the annual audit report for such year for
Parent and its Subsidiaries, containing the Consolidated balance sheet of Parent
and its Subsidiaries as of the end of such fiscal year and Consolidated
statements of income and cash flows of Parent and its Subsidiaries for such
fiscal year, in each case accompanied by an opinion by KPMG LLP or other
independent public accountants of recognized national standing (that does not
include any “going concern” or similar qualification, or any qualification as to
the scope of their audit) and a Compliance Certificate in reasonable detail as
to compliance during and at the end of the applicable accounting periods with
the restrictions contained in Section 6.03, provided that in the event of any
change in GAAP used in the preparation of such financial statements, the
Borrower shall also provide, if

41



--------------------------------------------------------------------------------



 



necessary for the determination of compliance with Section 6.03, a statement of
reconciliation conforming such financial statements to GAAP;
     (iii) as soon as possible and in any event within five days after the
occurrence of each Default continuing on the date of such statement, a statement
of the chief financial officer of the Borrower setting forth details of such
Default and the action that the Borrower has taken and proposes to take with
respect thereto;
     (iv) promptly after the sending or filing thereof, copies of all reports
that Parent sends to its securityholders generally, and copies of all reports on
Form 10-K, 10-Q or 8-K (other than pursuant to Rule 14a-12 of the Securities
Exchange Act of 1934, as amended) and registration statements for the public
offering (other than pursuant to employee Plans) of securities of Parent that
Parent or any Subsidiary files with the Securities and Exchange Commission or
any national securities exchange;
     (v) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Borrower or any of its Subsidiaries of the type described in Section 5.01(f);
and
     (vi) such other information respecting the Borrower or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.
     (j) Delivery. Documents required to be delivered pursuant to Section
6.01(i)(i), (i)(ii) and (i)(iv) (to the extent any such documents are included
in materials otherwise filed with the Securities and Exchange Commission) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Parent posts such documents, or provides a
link thereto on Parent’s website on the Internet at the website address
www.wdc.com or another website address provided by the Borrower in a written
notice to the Agent; (ii) on which such documents are posted on a publicly
available website maintained by or on behalf of the Securities and Exchange
Commission for access to documents filed in the EDGAR database (the “EDGAR
Website”), or (iii) on which such documents are posted on behalf of the Borrower
or Parent on an Internet or intranet website, if any, to which each Lender and
the Agent have access (whether a commercial, third-party website or whether
sponsored by the Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Agent, for delivery by the Agent to any Lender
that requests the Borrower to deliver such paper copies until a written request
to cease delivering paper copies is given by the Agent and (ii) except with
respect to documents posted on the EDGAR Website, the Borrower shall notify the
Agent (by telecopier or electronic mail) of the posting of any such documents
and, if requested by the Agent, provide to the Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.
     (k) Subsidiary Guaranty. Cause any of its Domestic Subsidiaries that (i) is
a Significant Subsidiary created or acquired after the Effective Date or (ii) to
which it or

42



--------------------------------------------------------------------------------



 



any of its other Subsidiaries transfers assets resulting in such Domestic
Subsidiary becoming a Significant Subsidiary after the Effective Date, in either
case, to guarantee the Obligations pursuant to the Subsidiary Guaranty.
          SECTION 6.02. Negative Covenants. So long as any Advance or Obligation
shall remain unpaid, any Letters of Credit shall remain outstanding or any
Lender shall have any Commitment hereunder, the Borrower will not:
     (a) Liens, Etc. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign, or permit
any of its Subsidiaries to assign, any right to receive income, other than:
     (i) Permitted Liens;
     (ii) Liens securing Debt permitted pursuant to Section 6.02(d)(v); provided
that (x) such Liens attach at all times only to the assets so financed except
for accessions to the property that is affixed or incorporated into the property
covered by such Lien or financed with the proceeds of such Debt and the proceeds
and the products thereof and (y) individual financings or leases of equipment
provided by one lender or lessor may be cross collateralized to other financings
of equipment provided by such lender or lessor;
     (iii) the Liens existing on the Effective Date and described on Schedule
6.02(a) hereto;
     (iv) Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or becomes a Subsidiary of the Borrower; provided that such Liens were not
created in contemplation of such merger, consolidation or acquisition and do not
extend to any assets other than those of the Person so merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary;
     (v) Liens on cash collateral or government securities to secure obligations
under Hedge Agreements, letters of credit and bank guaranties, provided that the
aggregate value of any collateral so pledged does not exceed $50,000,000 in the
aggregate at any time;
     (vi) Liens on precious metals or commodities to secure obligations under
Hedge Agreements;
     (vii) assignments of the right to receive income effected as a part of the
sale of a business unit or for collection purposes;
     (viii) Liens that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Debt (other than as described in clause (i) of the definition
thereof),

43



--------------------------------------------------------------------------------



 



(B) relating to pooled deposit or sweep accounts of the Borrower or any of its
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Borrower and its Subsidiaries,
(C) relating to purchase orders and other agreements entered into with customers
of the Borrower or any of its Subsidiaries in the ordinary course of business or
(D) relating to the credit cards and credit accounts of the Borrower or any of
its Subsidiaries in the ordinary course of business;
     (ix) Liens encumbering customary initial deposits and margin deposits and
similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;
     (x) other Liens securing Debt in an aggregate principal amount not to
exceed the amount specified in Section 6.02(d)(xxii) at any time outstanding;
and
     (xi) the replacement, extension or renewal of any Lien permitted by clause
(iii) or (iv) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Debt secured thereby.
     (b) Mergers, Etc. Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Subsidiaries to do so,
except that (i) any Subsidiary of the Borrower may merge or consolidate with or
into, or convey, transfer, lease or otherwise dispose of assets to, any other
Subsidiary of the Borrower, (ii) any Subsidiary of the Borrower may merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
assets to, the Borrower, (iii) any Subsidiary of the Borrower may merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
assets to, any other Person so long as the Borrower delivers to the Agent a
certificate demonstrating compliance on a Pro Forma Basis with Section 6.03
after giving effect to such transaction, (iv) any Subsidiary of the Borrower may
merge or consolidate with or into any other Person so long as such Subsidiary is
the surviving corporation and (v) the Borrower may merge or consolidate with or
into any other Person so long as the Borrower is the surviving corporation,
provided, in each case, that no Default shall have occurred and be continuing at
the time of such proposed transaction or would result therefrom.
     (c) Accounting Changes. Make or permit, or permit any of its Subsidiaries
to make or permit, any change in accounting policies or reporting practices,
except as required or permitted by GAAP.
     (d) Debt. Create or suffer to exist, or permit any Subsidiary to create or
suffer to exist, any Debt other than:
     (i) the Obligations;

44



--------------------------------------------------------------------------------



 



     (ii) Debt owed to the Borrower or to a wholly owned (other than directors’
qualifying shares) Subsidiary of the Borrower;
     (iii) Debt existing on the Effective Date and described on Schedule 6.02(d)
hereto (the “Existing Debt”), and any Debt extending the maturity of, or
refunding or refinancing, in whole or in part, the Existing Debt, provided that
the principal amount of such Existing Debt shall not be increased above the
principal amount thereof outstanding immediately prior to such extension,
refunding or refinancing, and the direct and contingent obligors therefor and
ranking in right of payment of such Existing Debt shall not be improved for the
benefit of the holders thereof, as a result of or in connection with such
extension, refunding or refinancing (other than by increasing such amount by
fees and expenses in connection with any refinancing);
     (iv) Debt of a Person existing at the time such Person is merged into or
consolidated with any Subsidiary of the Borrower or becomes a Subsidiary of the
Borrower (the “Assumed Debt”) and any Debt extending the maturity of, or
refunding or refinancing, in whole or in part, the Assumed Debt; provided that
(A) such Debt was not created in contemplation of such merger, consolidation or
acquisition and (B) the principal amount of such Assumed Debt shall not be
increased above the principal amount thereof outstanding immediately prior to
such extension, refunding or refinancing, and the direct and contingent obligors
therefor shall not be changed (other than as expressly permitted hereunder), as
a result of or in connection with such extension, refunding or refinancing
(other than by increasing such amount by fees and expenses in connection with
any refinancing);
     (v) purchase money obligations (including obligations in respect of
mortgage, industrial revenue bond, industrial development bond, and similar
financings) (x) in respect of Capital Leases or (y) incurred to finance the
acquisition, construction or improvement of any fixed or capital assets, and
modifications, extensions, renewals, refundings, replacements and extensions of
any such Debt that do not increase the outstanding principal amount thereof;
     (vi) endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;
     (vii) Debt incurred by the Borrower or any of its Subsidiaries arising from
guaranties, letters of credit or bank guaranties in the ordinary course of
business;
     (viii) Debt incurred by the Borrower or any of its Subsidiaries in respect
of surety, performance, statutory or appeal bonds or similar obligations
(including those issued in respect of workers’ compensation, unemployment
insurance and other types of social security) in the ordinary course of
business;

45



--------------------------------------------------------------------------------



 



     (ix) Debt in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;
     (x) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of the Borrower and its
Subsidiaries;
     (xi) guaranties by the Borrower of Debt of any Subsidiary or guaranties by
a Subsidiary of the Borrower of Debt of the Borrower or any Subsidiary with
respect, in each case, to Debt otherwise permitted to be incurred pursuant to
this Section 6.02(d);
     (xii) guaranties by the Borrower or any of its Subsidiaries of the
obligations under Hedge Agreements entered into in the ordinary course of
business;
     (xiii) customary indemnification and purchase price adjustment obligations
incurred in connection with sales of assets and acquisitions;
     (xiv) contingent obligations consisting of take or pay obligations
contained in supply agreements, in each case incurred in the ordinary course of
business;
     (xv) Debt representing deferred compensation to employees;
     (xvi) Debt consisting of promissory notes issued to future, present or
former directors, officers, members of management, employees or consultants of
Parent or any of its Subsidiaries or their respective estates, heirs, family
members, spouses or former spouses to finance the purchase or redemption of
Equity Interests of Parent or any of its direct or indirect parent companies;
     (xvii) Debt consisting of the financing of insurance premiums;
     (xviii) Debt permitted under Section 6.02(e);
     (xix) Debt in respect of the credit cards and credit accounts of the
Borrower or any of its Subsidiaries in the ordinary course of business;
     (xx) warranty or indemnification obligations of the Borrower or any of its
Subsidiaries incurred in the ordinary course of business;
     (xxi) obligations of the Borrower or any of its Subsidiaries incurred in
connection with rebate programs; and
     (xxii) other Debt in an amount not to exceed 5% of Consolidated total
assets of Parent and its Subsidiaries at any time outstanding (determined as of
the date such Debt was incurred).

46



--------------------------------------------------------------------------------



 



     (e) Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
Hedge Agreements except in the ordinary course of business and not for
speculative purposes.
     (f) Change in Nature of Business. Make, or permit any of its Subsidiaries
to make, any material change in the nature of the business carried on by the
Borrower and its Subsidiaries considered as a whole at the date hereof.
     (g) Restricted Junior Payments. Directly or indirectly, declare, order,
pay, make or set apart, or agree to declare, order, pay, make or set apart, or
permit any of its Subsidiaries through any manner or means or through any other
Person to directly or indirectly declare, order, pay, make or set apart, or
agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment except:
     (i) the Borrower may make Restricted Junior Payments to Parent to the
extent necessary to permit Parent to purchase or redeem Equity Interests of
Parent (including related stock appreciation rights or similar securities)
(A) held by then present or former directors, consultants, officers or employees
of the Borrower, Parent or any of their respective Subsidiaries or by any
employee compensation and incentive arrangements upon such person’s death,
disability, retirement or termination of employment or under the terms of any
such employee compensation and incentive arrangements or any other agreement
under which such shares of stock or related rights were issued or (B) held by
present or former officers, directors or employees of the Borrower, Parent or
any of their respective Subsidiaries at any time in order to provide liquidity
to such officers in the ordinary course of business; provided that the aggregate
amount of such purchases or redemptions under this paragraph (i) shall not
exceed $100,000,000 per fiscal year (plus, in the case of either subclause
(A) or (B), the amount of net proceeds received by the Borrower or Parent during
such fiscal year from (x) sales of Equity Interests of Parent to directors,
officers or employees of the Borrower, Parent or any of their respective
Subsidiaries in connection with employee compensation and incentive arrangements
and (y) third-party insurers under key-man life insurance policies that were not
already applied under this clause (i)) which, if not used in any year, may be
carried forward to any subsequent fiscal year;
     (ii) repurchases of common stock of Parent in open market transactions,
pursuant to the existing stock repurchase program approved by the governing body
of Parent, in an aggregate amount not to exceed $500,000,000; and
     (iii) noncash repurchases of Equity Interests deemed to occur upon exercise
of stock options if such Equity Interests represent a portion of the exercise
price of, and any required tax withholdings in respect of, such options.
          SECTION 6.03. Financial Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will:

47



--------------------------------------------------------------------------------



 



     (a) Leverage Ratio. Maintain, as of the last day of each fiscal quarter, a
ratio (the “Leverage Ratio”), calculated on a Pro Forma Basis, of Consolidated
Debt for Borrowed Money as at the last day of such period to Consolidated EBITDA
of Parent and its Subsidiaries for the period of four consecutive fiscal
quarters then ended of not greater than 2.50:1.00.
     (b) Interest Coverage Ratio. Maintain, as of the last day of each fiscal
quarter, a ratio, calculated on a Pro Forma Basis, of (i) Consolidated EBITDA of
Parent and its Subsidiaries minus Capital Expenditures determined for the Parent
and its Subsidiaries on a consolidated basis for the period of four consecutive
fiscal quarters then ended to (ii) Consolidated Interest Expense of Borrower and
its Subsidiaries for such period of not less than 3.50:1.00.
ARTICLE VII.
EVENTS OF DEFAULT
          SECTION 7.01. Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:
     (a) The Borrower shall fail to pay any principal of any Advance when the
same becomes due and payable; or the Borrower shall fail to pay any interest on
any Advance or Reimbursement Obligation or make any other payment of fees or
other amounts payable under this Agreement or any Note within three Business
Days after the same becomes due and payable; or
     (b) Any representation or warranty made by the Borrower or any Guarantor
herein or in any other Loan Document or by the Borrower or any Guarantor (or any
of their respective officers) in connection with this Agreement or any other
Loan Document shall prove to have been incorrect in any material respect when
made; or
     (c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 6.01(d), (e), (h) or (i)(iii), Section 6.02 or
Section 6.03, or (ii) the Borrower or any Guarantor shall fail to perform or
observe any other term, covenant or agreement contained in this Agreement or any
other Loan Document on its part to be performed or observed if such failure
shall remain unremedied for 30 days after written notice thereof shall have been
given to the Borrower by the Agent or any Lender; or
     (d) Parent, the Borrower or any of their respective Significant
Subsidiaries shall fail to pay any principal of or premium or interest on any
Debt that is outstanding in a principal or notional amount of at least
$50,000,000 in the aggregate (but excluding Debt outstanding hereunder) of
Parent, the Borrower or such Significant Subsidiary (as the case may be), when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist

48



--------------------------------------------------------------------------------



 



under any agreement or instrument relating to any such Debt and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to cause, or to permit
the holder or holders of that Debt (or a trustee on behalf of such holder or
holders) to cause, that Debt to become or be declared due and payable (or
redeemable) prior to the stated maturity thereof; or
     (e) Parent, the Borrower or any of their respective Significant
Subsidiaries shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against Parent, the Borrower or any of their respective
Significant Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 30 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or Parent, the
Borrower or any of their respective Significant Subsidiaries shall take any
corporate action to authorize any of the actions set forth above in this
subsection (e); or
     (f) Judgments or orders for the payment of money in excess of $50,000,000
in the aggregate shall be rendered against Parent, the Borrower or any of their
respective Significant Subsidiaries and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect unless such judgment or order has been discharged or otherwise
satisfied; provided, however, that any such judgment or order shall not be an
Event of Default under this Section 7.01(f) if and for so long as (i) the amount
of such judgment or order is covered by a valid and binding policy of insurance
between the defendant and the insurer covering payment thereof and (ii) such
insurer, which shall be rated at least “A” by A.M. Best Company, has been
notified of, and has not disputed the claim made for payment of, the amount of
such judgment or order; or
     (g) (i) Any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of Voting Stock of the Borrower (or other securities
convertible into such Voting Stock) representing 35% or more of the combined
voting power of all Voting Stock of the Borrower; or (ii) during any period of
up to 24 consecutive months, commencing after the Effective Date, individuals
who at the beginning of such 24-month period were directors of the Borrower
shall cease for any reason to constitute a majority of the board of directors of
the Borrower; or (iii) any Person or two or more Persons acting in concert

49



--------------------------------------------------------------------------------



 



shall have acquired by contract or otherwise, or shall have entered into a
contract or arrangement that, upon consummation, will result in its or their
acquisition of the power to direct the management or policies of the Borrower;
or
     (h) The Borrower or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur liability in excess of $50,000,000 in the aggregate
as a result of one or more of the following: (i) the occurrence of any ERISA
Event; (ii) the partial or complete withdrawal of the Borrower or any of its
ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan; or
     (i) At any time after the execution and delivery thereof, (i) the Parent
Guaranty or the Subsidiary Guaranty for any reason, other than the satisfaction
in full of all Obligations, shall cease to be in full force and effect (other
than in accordance with its terms) or shall be declared to be null and void or
any Guarantor shall repudiate its obligations thereunder, (ii) this Agreement
ceases to be in full force and effect (other than by reason of the satisfaction
in full of the Obligations in accordance with the terms hereof) or shall be
declared null and void, or (iii) the Borrower or any Guarantor shall contest the
validity or enforceability of any Loan Document in writing or deny in writing
that it has any further liability, including with respect to future Advances by
Lenders, under any Loan Document to which it is a party;
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances and to issue Letters of Credit to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Required Lenders, by notice to the
Borrower, declare the Advances, all interest thereon and all other amounts
payable under this Agreement (including all amounts of L/C Obligations, whether
or not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) to be forthwith due and payable,
whereupon the Advances, all such interest and all such amounts shall become and
be forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Borrower under the Federal Bankruptcy Code,
(A) the obligation of each Lender to make Advances and to issue Letters of
Credit shall automatically be terminated and (B) the Advances, all such interest
and all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Agent an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit. Amounts
held in such cash collateral account shall be applied by the Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other obligations of the Borrower
hereunder and under the other Loan Documents. After all such Letters of Credit
shall have expired or been fully drawn upon, all Reimbursement Obligations shall
have been satisfied and all other obligations of the Borrower hereunder and
under the other Loan Documents shall have been paid in full, the balance, if
any, in such cash

50



--------------------------------------------------------------------------------



 



collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto).
ARTICLE VIII.
THE AGENT
          SECTION 8.01. Authorization and Action. Each Lender hereby appoints
and authorizes the Agent to take such action as agent on its behalf and to
exercise such powers and discretion under this Agreement as are delegated to the
Agent by the terms hereof, together with such powers and discretion as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement (including, without limitation, enforcement or collection of the
Notes), the Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement or applicable law. The Agent agrees to give to
each Lender prompt notice of each notice given to it by the Borrower pursuant to
the terms of this Agreement. In performing its functions and duties hereunder,
the Agent shall act solely as an agent of Lenders and does not assume and shall
not be deemed to have assumed any obligation towards or relationship of agency
or trust with or for the Borrower or any of its Subsidiaries. The Agent shall
not have, by reason hereof or any of the other Loan Documents, a fiduciary
relationship in respect of any Lender; and nothing herein or any of the other
Loan Documents, expressed or implied, is intended to or shall be so construed as
to impose upon the Agent any obligations in respect hereof or any of the other
Loan Documents except as expressly set forth herein or therein.
          SECTION 8.02. Agent’s Reliance, Etc. Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Agent: (i) may treat the
Lender that made any Advance as the holder of the Debt resulting therefrom until
the Agent receives and accepts an Assignment and Acceptance entered into by such
Lender, as assignor, and an Eligible Assignee, as assignee, as provided in
Section 9.07; (ii) may consult with legal counsel (including counsel for the
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(iii) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement;
(iv) shall not have any duty to ascertain or to inquire as to the performance,
observance or satisfaction of any of the terms, covenants or conditions of this
Agreement on the part of the Borrower or the existence at any time of any
Default or to inspect the property (including the books and records) of the
Borrower; (v) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, this Agreement or any other instrument
or document furnished pursuant hereto; and (vi) shall incur no liability under
or in respect of this Agreement by acting upon any notice,

51



--------------------------------------------------------------------------------



 



consent, certificate or other instrument or writing (which may be by telecopier
or telegram) believed by it to be genuine and signed or sent by the proper party
or parties.
          SECTION 8.03. JPMorgan Chase Bank, N.A. and Affiliates. With respect
to its Commitments, the Advances made by it, the Note, if any, issued to it and
Letters of Credit issued or participated in by it, JPMorgan Chase Bank, N.A.
shall have the same rights and powers under this Agreement as any other Lender
and may exercise the same as though it were not the Agent; and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated, include JPMorgan Chase
Bank, N.A. in its individual capacity. JPMorgan Chase Bank, N.A. and its
Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, the Borrower, any of its Subsidiaries and any
Person who may do business with or own securities of the Borrower or any such
Subsidiary, all as if JPMorgan Chase Bank, N.A. were not the Agent and without
any duty to account therefor to the Lenders. The Agent shall have no duty to
disclose any information obtained or received by it or any of its Affiliates
relating to the Borrower or any of its Subsidiaries to the extent such
information was obtained or received in any capacity other than as Agent. In the
event that JPMorgan Chase Bank, N.A. or any of its Affiliates shall be or become
an indenture trustee under the Trust Indenture Act of 1939 (as amended, the
“Trust Indenture Act”) in respect of any securities issued or guarantied by the
Borrower, the parties hereto acknowledge and agree that any payment or property
received in satisfaction of or in respect of any obligation of the Borrower
hereunder or under any other Loan Document by or on behalf of JPMorgan Chase
Bank, N.A. in its capacity as the Agent for the benefit of any Lender under this
Agreement or any Note (other than JPMorgan Chase Bank, N.A. or an Affiliate of
JPMorgan Chase Bank, N.A.) and which is applied in accordance with this
Agreement shall be deemed to be exempt from the requirements of Section 311 of
the Trust Indenture Act pursuant to Section 311(b)(3) of the Trust Indenture
Act.
          SECTION 8.04. Lender Credit Decision. Each Lender acknowledges that it
has, independently and without reliance upon the Agent or any other Lender and
based on the financial statements referred to in Section 5.01 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.
          SECTION 8.05. Indemnification.
          (a) The Lenders agree to indemnify the Agent (to the extent not
reimbursed by the Borrower), ratably according to their Aggregate Exposure
Percentages, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against the Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Agent in its capacity as such
under this Agreement (collectively, the “Indemnified Costs”), provided that no
Lender shall be liable for any portion of the Indemnified Costs resulting from
the Agent’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse the Agent promptly upon demand

52



--------------------------------------------------------------------------------



 



for its ratable share of any out-of-pocket expenses (including counsel fees)
incurred by the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the Agent
is not reimbursed for such expenses by the Borrower. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 8.05 applies whether any such investigation, litigation or
proceeding is brought by the Agent, any Lender or a third party.
          (b) The failure of any Lender to reimburse the Agent promptly upon
demand for its Aggregate Exposure Percentage of any amount required to be paid
by the Lenders to the Agent as provided herein shall not relieve any other
Lender of its obligation hereunder to reimburse the Agent for its Aggregate
Exposure Percentage of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse the Agent for such other Lender’s
ratable share of such amount. Without prejudice to the survival of any other
agreement of any Lender hereunder, the agreement and obligations of each Lender
contained in this Section 8.05 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes. The Agent
agrees to return to the Lenders their respective Aggregate Exposure Percentage
of any amounts paid under this Section 8.05 that are subsequently reimbursed by
the Borrower.
          SECTION 8.06. Successor Agent. The Agent may resign at any time by
giving written notice thereof to the Lenders and the Borrower and may be removed
at any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Agent with the consent of the Borrower, not to be unreasonably
withheld or delayed. If the Required Lenders have not appointed a successor
Agent, the Agent shall have the right to appoint a financial institution to act
as Agent hereunder with the consent of the Borrower, not to be unreasonably
withheld or delayed, and in any case, the Agent’s resignation shall become
effective on the thirtieth day after such notice of resignation. If neither the
Required Lenders nor the Agent have appointed a successor Agent, the Required
Lenders shall be deemed to succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Agent. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, discretion,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations under this Agreement. After any
retiring Agent’s resignation or removal hereunder as Agent, the provisions of
this Article VIII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Agent under this Agreement.
          SECTION 8.07. Other Agents. Each Lender hereby acknowledges that
neither syndication agent, nor any co-documentation agents, nor any other Lender
designated as any “Agent” on the signature pages hereof has any liability
hereunder other than in its capacity as a Lender.

53



--------------------------------------------------------------------------------



 



ARTICLE IX.
MISCELLANEOUS
          SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision
of this Agreement or the Notes, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall (i) forgive
the principal amount or extend the final scheduled date of maturity of any
Advance, extend the scheduled date of any amortization payment in respect of any
Term Advance, reduce the stated rate of any interest or fee payable hereunder
(except (x) in connection with the waiver of applicability of any post-default
increase in interest rates (which waiver shall be effective with the consent of
the Required Facility Lenders of each adversely affected Facility) and (y) that
any amendment or modification of defined terms used in the financial covenants
in this Agreement shall not constitute a reduction in the rate of interest or
fees for purposes of this clause (i)) or extend the scheduled date of any
payment thereof, or increase the amount or extend the expiration date of any
Lender’s Revolving Commitment, in each case without the written consent of each
Lender directly affected thereby; (ii) eliminate or reduce the voting rights of
any Lender under this Section 9.01 without the written consent of such Lender;
(iii) reduce any percentage specified in the definition of Required Lenders or
waive any provision of Section 2.19 without the written consent of the Required
Facility Lenders in respect of each Facility adversely affected thereby;
(v) reduce the percentage specified in the definition of Required Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility; (vi) amend, modify or waive any provision of Article VIII
or any other provision of any Loan Document that affects the Agent without the
written consent of the Agent; (vii) amend, modify or waive any provision of
Section 2.06 or Section 2.07 without the written consent of the Swingline
Lender; (viii) amend, modify or waive any provision of Article III without the
written consent of the Issuing Lender or (ix) release any Guarantor without the
written consent of all of the Lenders other than in connection with any merger,
consolidation, conveyance, transfer, lease or other disposition of a Guarantor
or its assets permitted by Section 6.02(b) in which case only the consent of the
Agent shall be required. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Borrower, the Lenders, the Agent and all future holders of the
Advances. In the case of any waiver, the Borrower, the Lenders and the Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon. Notwithstanding the foregoing, technical and conforming modifications
to the Loan Documents may be made with the consent of the Borrower and the Agent
to the extent necessary to integrate any Incremental Term Advance Commitments or
Incremental Revolving Facility Commitments on substantially the same basis as
the Term Advances or Revolving Facility Advances, as applicable.
          SECTION 9.02. Notices, Etc. (a)  All notices and other communications
provided for hereunder shall be either (x) in writing (including telecopier or
telegraphic communication) and mailed, telecopied or delivered or (y) as and to
the extent set forth in this Section 9.02(a) and

54



--------------------------------------------------------------------------------



 



in the proviso to this Section 9.02(a), if to the Borrower, at its address at
20511 Lake Forest Drive, Lake Forest, California 92630-7741, Attention: Tim
Leyden and Raymond Bukaty, Telecopier: (949) 672-7589; if to any Lender, at its
Domestic Lending Office specified opposite its name on Schedule I hereto; if to
any other Lender, at its Domestic Lending Office specified in the Assignment and
Acceptance pursuant to which it became a Lender; and if to the Agent, at its
address at JPMorgan Chase Bank, N.A., JPMorgan Loan Services, 10 South Dearborn,
7th Floor, Chicago, IL 60603, Attention: Cecily Roland, Telecopier:
(312) 385-7098 or (312) 385-7096, E-mail: cecily.a.roland@jpmchase.com; or, as
to the Borrower or the Agent, at such other address as shall be designated by
such party in a written notice to the other parties and, as to each other party,
at such other address as shall be designated by such party in a written notice
to the Borrower and the Agent, provided that materials required to be delivered
pursuant to Section 6.01(i)(i), (ii) or (iv) shall be delivered to the Agent as
specified in Section 9.02(b) or as otherwise specified to the Borrower by the
Agent. All such notices and communications shall be properly addressed and shall
be deemed effective (A) three (3) days after deposit in the U.S. mails,
certified, return receipt requested with postage pre-paid; (B) upon delivery if
sent via recognized courier such as FedEx or UPS; (C) on the Business Day when
telecopied before 4:00 P.M. (New York time) on a Business Day provided that the
sending machine prints out confirmation of successful transmission and a hard
copy of such telecopy is sent no later than the next Business Day via U.S. mail
or personal delivery as specified herein; and if not telecopied before 4:00 P.M.
(New York time) on a Business Day, then receipt shall be deemed to have occurred
on the next Business Day (with follow up mailing or delivery via courier as
described above); or (D) upon confirmation by the party to be noticed of receipt
of e-mail notice, if sent via e-mail, except that notices and communications to
the Agent or Issuing Lender pursuant to Article II, Article III, Article IV or
Article VIII shall not be effective until received by the Agent or Issuing
Lender, as the case may be. Delivery by telecopier or by email of a scanned,
manually signed counterpart of any amendment or waiver of any provision of this
Agreement or the Notes or of any Exhibit hereto to be executed and delivered
hereunder shall be effective as delivery of a manually executed counterpart
thereof.
          (b) So long as JPMorgan Chase Bank, N.A. or any of its Affiliates is
the Agent, materials required to be delivered pursuant to Section 6.01(i)(i),
(ii) and (iv) shall be delivered to the Agent in an electronic medium in a
format acceptable to the Agent and the Lenders by e-mail at
cecily.a.roland@jpmchase.com. The Borrower agrees that the Agent may make such
materials, as well as any other written information, documents, instruments and
other material relating to the Borrower, any of its Subsidiaries or any other
materials or matters relating to this Agreement, the Notes or any of the
transactions contemplated hereby (collectively, the “Communications”) available
to the Lenders by posting such notices on Intralinks or a substantially similar
electronic system (the “Platform”). The Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) neither the Agent nor any of its Affiliates warrants the accuracy,
adequacy or completeness of the Communications or the Platform and each
expressly disclaims liability for errors or omissions in the Communications or
the Platform. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Agent or any of its Affiliates in connection with
the Platform.

55



--------------------------------------------------------------------------------



 



          (c) The Borrower and each Lender acknowledge that certain of the
Lenders may be “public-side” Lenders (Lenders that do not wish to receive
material non-public information with respect to the Borrower, its Subsidiaries
or their securities) and, if documents or notices required to be delivered
pursuant to this Agreement or otherwise are being distributed through the
Platform, any document or notice that the Borrower has indicated contains
material non-public information with respect to the Borrower, its Subsidiaries
or their securities shall not be posted on that portion of the Platform
designated for such public-side Lenders. If the Borrower has not indicated
whether a document or notice delivered pursuant to this Agreement contains any
such material non-public information, the Agent reserves the right to post such
document or notice solely on that portion of the Platform designated for Lenders
who wish to receive material nonpublic information with respect to the Borrower,
its Subsidiaries and their securities.
          (d) Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that
if requested by any Lender the Agent shall deliver a copy of the Communications
to such Lender by email or telecopier. Each Lender agrees (i) to notify the
Agent in writing of such Lender’s e-mail address to which a Notice may be sent
by electronic transmission (including by electronic communication) on or before
the date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.
          SECTION 9.03. No Waiver; Remedies. No failure on the part of any
Lender or the Agent to exercise, and no delay in exercising, any right hereunder
or under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
          SECTION 9.04. Costs and Expenses. (a)  The Borrower agrees to pay on
demand all reasonable documented out of pocket costs and expenses of the Agent
in connection with the preparation, execution, delivery, modification and
amendment of this Agreement, the Notes and the other documents to be delivered
hereunder, including, without limitation, (A) all due diligence, syndication
(including printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses and (B) the reasonable
fees and expenses of counsel for the Agent with respect thereto and with respect
to advising the Agent as to its rights and responsibilities under this
Agreement. The Borrower further agrees to pay on demand all costs and expenses
of the Agent and the Lenders, if any (including, without limitation, reasonable
counsel fees and expenses), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, the Notes and
the other documents to be delivered hereunder, including, without limitation,
reasonable fees and expenses of counsel for the Agent and each Lender in
connection with the enforcement of rights under this Section 9.04(a).
          (b) The Borrower agrees to indemnify and hold harmless the Agent and
each Lender and each of their Affiliates and their officers, directors,
partners, employees, agents and

56



--------------------------------------------------------------------------------



 



advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, penalties, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances or (ii) the actual or alleged presence of Hazardous Materials on any
property of the Borrower or any of its Subsidiaries or any Environmental Action
relating in any way to the Borrower or any of its Subsidiaries, except to the
extent such claim, damage, loss, liability or expense has resulted from such
Indemnified Party’s gross negligence or bad faith or breach by such Indemnified
Party of any Loan Document. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, its directors, equityholders or creditors
or an Indemnified Party or any other Person, whether or not any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated. The Borrower, on the one hand, and the
Agent and each Lender, on the other hand, agree not to assert any claim for
special, indirect, consequential or punitive damages against each other, any of
their Affiliates, or any of their respective directors, officers, partners,
employees, attorneys and agents, on any theory of liability, arising out of or
otherwise relating to the Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances. To the extent duplicative of the provisions of Section 2.18, this
Section 9.04 shall not apply to Taxes or Other Taxes.
          (c) If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by the Borrower to or for the account of a Lender other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.12(d) or (e), Section 2.14 or
Section 2.16, acceleration of the maturity of the Notes pursuant to Section 7.01
or for any other reason, or by an Eligible Assignee to a Lender other than on
the last day of the Interest Period for such Advance upon an assignment of
rights and obligations under this Agreement pursuant to Section 9.07 as a result
of a demand by the Borrower pursuant to Section 9.07(a), the Borrower shall,
upon demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion, including, without limitation, any
loss (including loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance.
          (d) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Section 2.15, Section 2.18 and Section 9.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the Notes.
          SECTION 9.05. Right of Set-off. Upon either (a) the occurrence and
during the continuance of any Event of Default under Section 7.01(a) or
Section 7.01(e) or (b) (i) the occurrence and during the continuance of any
other Event of Default and (ii) the making of the request or the granting of the
consent specified by Section 7.01 to authorize the Agent to declare

57



--------------------------------------------------------------------------------



 



the Notes due and payable pursuant to the provisions of Section 7.01, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement and the Note held by such Lender, whether or not such Lender shall
have made any demand under this Agreement or such Note and although such
obligations may be unmatured. Each Lender agrees promptly to notify the Borrower
after any such set-off and application, provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of each Lender and its Affiliates under this Section 9.05 are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) that such Lender and its Affiliates may have.
          SECTION 9.06. Binding Effect. This Agreement shall become effective
(other than Section 2.01, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 4.01) when it shall have been
executed by the Borrower and the Agent and when the Agent shall have been
notified by each Lender that such Lender has executed it and thereafter shall be
binding upon and inure to the benefit of the Borrower, the Agent and each Lender
and their respective successors and assigns, except that the Borrower shall not
have the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders.
          SECTION 9.07. Assignments and Participations. (a)  Each Lender may
and, if demanded by the Borrower (so long as no Default shall have occurred and
be continuing and following a demand by such Lender pursuant to Section 2.15 or
Section 2.18) upon at least five Business Days’ notice to such Lender and the
Agent, will, assign to one or more Persons all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Advances owing to it and the Note or Notes held
by it); provided, however, that (i) each such assignment of a Facility shall be
of a constant, and not a varying, percentage of all rights and obligations under
this Agreement in respect of such Facility; (ii) each such assignment need not
be pro rata among the Facilities; (iii) except in the case of an assignment to a
Person that, immediately prior to such assignment, was a Lender or an assignment
of all of a Lender’s rights and obligations under this Agreement, the amount of
the Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $5,000,000 or an
integral multiple of $1,000,000 in excess thereof; (iv) each such assignment
shall be to an Eligible Assignee; (v) each such assignment made as a result of a
demand by the Borrower pursuant to this Section 9.07(a) shall be arranged by the
Borrower after consultation with the Agent and shall be either an assignment of
all of the rights and obligations of the assigning Lender under this Agreement
or an assignment of a portion of such rights and obligations made concurrently
with another such assignment or other such assignments that together cover all
of the rights and obligations of the assigning Lender under this Agreement;
(vi) no Lender shall be obligated to make any such assignment as a result of a
demand by the Borrower pursuant to this Section 9.07(a) unless and until such
Lender shall have received one or more payments from either the Borrower or one
or more Eligible Assignees in an aggregate amount at least equal to the
aggregate outstanding principal amount of the Advances owing to such Lender,
together with accrued interest thereon to the date of payment of such principal
amount and all other amounts accrued or payable to such Lender under this
Agreement

58



--------------------------------------------------------------------------------



 



and (vii) the parties to each such assignment shall execute and deliver to the
Agent, for its acceptance and recording in the Register, an Assignment and
Acceptance, together with any Note subject to such assignment and a processing
and recordation fee of $3,500 payable by the parties to each such assignment,
provided, however, that in the case of each assignment made as a result of a
demand by the Borrower, such recordation fee may be paid by the Borrower except
that no such recordation fee shall be payable in the case of an assignment made
at the request of the Borrower to an Eligible Assignee that is an existing
Lender. Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Section 2.15, Section 2.18
and Section 9.04 to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from its obligations (other than its
obligations under Section 8.05 to the extent any claim thereunder relates to an
event arising prior to such assignment) under this Agreement (and, in the case
of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).
          (b) By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, this Agreement or any
other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under this Agreement or any
other instrument or document furnished pursuant hereto; (iii) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the financial statements referred to in Section 5.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement as are delegated to the Agent by the terms hereof, together
with such powers and discretion as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all of the obligations that by the terms of this Agreement are required to be
performed by it as a Lender.
          (c) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any

59



--------------------------------------------------------------------------------



 



Note or Notes subject to such assignment, the Agent shall, if such Assignment
and Acceptance has been completed and is in substantially the form of Exhibit C
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower.
          (d) The Agent, acting for this purpose as an agent of the Borrower,
shall maintain at its address referred to in Section 9.02 a copy of each
Assignment and Acceptance delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of, and
principal amount of the Advances and L/C Obligations owing to, each Lender from
time to time (the “Register”). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and the Borrower, the Agent
and the Lenders may treat each Person whose name is recorded in the Register as
a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.
          (e) Each Lender may sell participations to one or more banks or other
entities (other than the Borrower or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Advances owing to it and any
Note or Notes held by it); provided, however, that (i) such Lender’s obligations
under this Agreement (including, without limitation, its Commitment to the
Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of this Agreement or any Note, or any consent to any
departure by the Borrower therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, or postpone any date fixed for any payment of principal
of, or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation. Each Lender shall, acting
for this purpose as an agent of the Borrower, maintain at one of its offices a
register substantially similar to the Register (the “Participant Register”) for
the recordation of the names and addresses of its participants, and the amount
and terms of its participations; provided that no Lender shall be required to
disclose or share the information contained in its Participant Register with the
Borrower or any other person, except as required by applicable law. No sale of
participating interests in the rights of a Lender hereunder and under the other
Loan Documents shall be effective until properly recorded in the Participant
Register.
          (f) Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 9.07, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve

60



--------------------------------------------------------------------------------



 



the confidentiality of any Borrower Information relating to the Borrower
received by it from such Lender.
          (g) Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Advances
owing to it and any Note or Notes held by it) in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System.
          SECTION 9.08. Confidentiality. Neither the Agent nor any Lender may
disclose to any Person any confidential, proprietary or non-public information
of the Borrower furnished to the Agent or the Lenders by the Borrower and
identified as such in writing (such information being referred to collectively
herein as the “Borrower Information”), except that each of the Agent and each of
the Lenders may disclose Borrower Information (i) to its and its affiliates’
employees, officers, directors, agents and advisors (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Borrower Information and instructed to keep such Borrower
Information confidential on substantially the same terms as provided herein),
(ii) to the extent requested by any regulatory authority, (iii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (iv) to any other party to this Agreement, (v) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder, (vi) subject to an
agreement containing provisions substantially the same as those of this
Section 9.08, to any assignee or participant or prospective assignee or
participant or to any direct, indirect, actual or prospective counterparty (and
its advisor) to any swap, derivative or securitization transaction or credit
insurance related to the obligations of the Borrower under this Agreement,
(vii) to the extent such Borrower Information (A) is or becomes generally
available to the public on a non-confidential basis other than as a result of a
breach of this Section 9.08 by the Agent or such Lender, or (B) is or becomes
available to the Agent or such Lender on a nonconfidential basis from a source
other than the Borrower, (viii) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender and (ix) with the
consent of the Borrower. If disclosure of Borrower Information is required
pursuant to (iii) above, then the party compelled to make such disclosure shall
promptly give the Borrower notice thereof, to the extent legally permissible,
and shall reasonably cooperate with the Borrower should the Borrower wish to
attempt to lawfully suppress, limit or quash such disclosure. In addition, the
Agent and each Lender may disclose the existence of this Agreement and the
information about this Agreement to market data collectors, similar services
providers to the lending industry, and service providers to the Agent and the
Lenders in connection with the administration and management of this Agreement
and the other Loan Documents.
          SECTION 9.09. Governing Law. This Agreement and the other Loan
Documents (except as otherwise expressly set forth in any such Loan Document),
and the rights and obligations of the parties hereunder and thereunder, shall be
governed by, and shall be construed and enforced in accordance with, the laws of
the State of New York.

61



--------------------------------------------------------------------------------



 



          SECTION 9.10. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.
          SECTION 9.11. Jurisdiction, Etc. (a)  Each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. The Borrower hereby further consents to the service of
process in any action or proceeding in such courts by the mailing thereof by any
parties hereto by registered or certified mail, postage prepaid, to the Borrower
at its address specified pursuant to Section 9.02. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or the Notes in the courts of any jurisdiction.
          (b) Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any New
York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          SECTION 9.12. Patriot Act Notice. Each Lender and the Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act. The Borrower shall provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Agent or any Lenders in order to assist the Agent
and the Lenders in maintaining compliance with the Patriot Act.
          SECTION 9.13. Waiver of Jury Trial. Each of the Borrower, the Agent
and the Lenders hereby irrevocably waives all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the Notes or the
actions of the Agent or any Lender in the negotiation, administration,
performance or enforcement thereof.
          SECTION 9.14. No Fiduciary Duty. The Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests

62



--------------------------------------------------------------------------------



 



that conflict with those of the Borrower. The Borrower agrees that nothing in
the Loan Documents or otherwise will be deemed to create an advisory, fiduciary
or agency relationship or fiduciary or other implied duty between the Lenders
and the Borrower, its stockholders or its affiliates. The Borrower acknowledges
and agrees that (i) the transactions contemplated by the Loan Documents are
arm’s-length commercial transactions between the Lenders, on the one hand, and
the Borrower, on the other, (ii) in connection therewith and with the process
leading to such transaction each of the Lenders is acting solely as a principal
and not the agent or fiduciary of the Borrower, its management, stockholders,
creditors or any other person, (iii) no Lender has assumed an advisory or
fiduciary responsibility in favor of the Borrower with respect to the
transactions contemplated hereby or the process leading thereto (irrespective of
whether any Lender or any of its affiliates has advised or is currently advising
the Borrower on other matters) or any other obligation to the Borrower except
the obligations expressly set forth in the Loan Documents and (iv) the Borrower
has consulted its own legal and financial advisors to the extent it deemed
appropriate. The Borrower further acknowledges and agrees that it is responsible
for making its own independent judgment with respect to such transactions and
the process leading thereto. The Borrower agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Borrower, in connection with such transaction
or the process leading thereto.

63



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

                  WESTERN DIGITAL TECHNOLOGIES, INC.    
 
           
 
  By   /s/ Timothy M. Leyden
 
   
 
  Name:   Timothy M. Leyden    
 
  Title:   Executive Vice President and Chief
Financial Officer    

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A., as Agent    
 
           
 
  By   /s/ David F. Gibbs
 
   
 
  Name:   David F. Gibbs    
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



                  CITIGROUP GLOBAL MARKETS INC., as         syndication agent
and arranger    
 
           
 
  By   /s/ J. Gregory Davis
 
   
 
  Name:   J. Gregory Davis    
 
  Title:   Authorized Signatory    

 



--------------------------------------------------------------------------------



 



                  J.P. MORGAN SECURITIES INC., as arranger    
 
           
 
  By   /s/ David F. Gibbs
 
   
 
  Name:   David F. Gibbs    
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as co-documentation agent    
 
           
 
  By   /s/ Kevin McMahon
 
   
 
  Name:   Kevin McMahon    
 
  Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



                  HSBC BANK USA, NATIONAL ASSOCIATION,         as
co-documentation agent    
 
           
 
  By   /s/ Andres Hietala
 
   
 
  Name:   Andrew Hietala    
 
  Title:   First Vice President    

 



--------------------------------------------------------------------------------



 



                  THE ROYAL BANK OF SCOTLAND PLC, as co-         documentation
agent    
 
           
 
  By   /s/ Andrew Wynn
 
   
 
  Name:   Andrew Wynn    
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



                  AMERICAN SAVINGS BANK, F.S.B., as Lender      
 
  By   /s/ Carl A. Morita
 
   
 
  Name:   Carl A. Morita    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Lender      
 
  By   /s/ Kevin McMahon
 
   
 
  Name:   Kevin McMahon    
 
  Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



                  BANK OF CHINA, LOS ANGELES BRANCH, as         Lender    
 
           
 
  By   /s/ Jason Fu
 
   
 
  Name:   Jason Fu    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  BANK OF CHINA, NEW YORK BRANCH, as         Lender    
 
           
 
  By   /s/ William W. Smith
 
   
 
  Name:   William W. Smith    
 
  Title:   Deputy General Manager    

 



--------------------------------------------------------------------------------



 



                  BANK LEUMI USA, as Lender    
 
           
 
  By   /s/ Joung Hee Hong
 
   
 
  Name:   Joung Hee Hong    
 
  Title:   First Vice President    

 



--------------------------------------------------------------------------------



 



                  BANK OF NOVA SCOTIA, as Lender    
 
           
 
  By   /s/ Chris Osborn
 
   
 
  Name:   Chris Osborn    
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



                  CITIBANK, N.A., as Lender    
 
           
 
  By   /s/ J. Gregory Davis
 
   
 
  Name:   J. Gregory Davis    
 
  Title:   Authorized Signatory    

 



--------------------------------------------------------------------------------



 



                  COMERICA BANK, as Lender    
 
           
 
  By   /s/ Steve Clear    
 
           
 
  Name:   Steve Clear    
 
  Title:   AVP    

 



--------------------------------------------------------------------------------



 



                  FIRST COMMERCIAL BANK, LOS ANGELES         BRANCH, as Lender  
 
 
           
 
  By   /s/ Larry Jen-Yu Lai    
 
           
 
  Name:   Larry Jen-Yu Lai    
 
  Title:   SAVP & Deputy General Manager    

 



--------------------------------------------------------------------------------



 



                  HSBC BANK USA, NATIONAL ASSOCIATION,         as Lender    
 
           
 
  By   /s/Andres Hietala    
 
           
 
  Name:   Andrew Hietala    
 
  Title:   First Vice President    

 



--------------------------------------------------------------------------------



 



                  HUA NAN COMMERCIAL BANK, LTD. NEW         YORK AGENCY, as
Lender    
 
           
 
  By   /s/ Henry Hsieh    
 
           
 
  Name:   Henry Hsieh    
 
  Title:   Assistant Vice President    

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A., as Lender    
 
           
 
  By   /s/ David F. Gibbs    
 
           
 
  Name:   David F. Gibbs    
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



                  KEY BANK NATIONAL ASSOCIATION, as         Lender    
 
           
 
  By   /s/ John Brock    
 
           
 
  Name:   John Brock    
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



                  MEGA INTERNATIONAL COMMERCIAL         BANK CO., LTD. LOS
ANGELES BRANCH, as         Lender    
 
           
 
  By   /s/ Chia Jang Liu    
 
           
 
  Name:   Chia Jang Liu    
 
  Title:   SVP & General Manager    

 



--------------------------------------------------------------------------------



 



                  STANDARD CHARTERED BANK, as Lender    
 
           
 
  By   /s/ Benjamin Velazquez    
 
           
 
  Name:   Benjamin Velazquez A2657    
 
  Title:   Director    
 
      Syndications, Americas    
 
           
 
  By   /s/ Robert K. Reddington    
 
           
 
  Name:   Robert K. Reddington    
 
  Title:   AVP/Credit Documentation    
 
      Credit Risk Control    
 
      Standard Chartered Bank N.Y.    

 



--------------------------------------------------------------------------------



 



                  THE BANK OF TOKYO-MITSUBISHI UFJ,         LTD., as Lender    
 
           
 
  By   /s/ Victor Pierzchalski    
 
           
 
  Name:   Victor Pierzchalski    
 
  Title:   Authorized Signatory    

 



--------------------------------------------------------------------------------



 



                  THE NORTHERN TRUST COMPANY, as Lender    
 
           
 
  By   /s/ Katherine A. Lenz    
 
           
 
  Name:   Katherine A. Lenz    
 
  Title:   Officer    

 



--------------------------------------------------------------------------------



 



                  THE ROYAL BANK OF SCOTLAND PLC, as         Lender    
 
           
 
  By   /s/ Andrew Wynn    
 
           
 
  Name:   Andrew Wynn    
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



                  UNION BANK OF CALIFORNIA, N.A., as Lender    
 
           
 
  By   /s/ James Heim    
 
           
 
  Name:   James Heim    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION, as         Lender    
 
           
 
  By   /s/ Richard Ameny    
 
           
 
  Name:   Richard Ameny    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, N.A., as Lender    
 
           
 
  By   /s/ Samantha W. Jones    
 
           
 
  Name:   Samantha W. Jones    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



EXHIBIT A1 — FORM OF TERM NOTE



U.S.$                       Dated:                     , 2008

     FOR VALUE RECEIVED, the undersigned, WESTERN DIGITAL TECHNOLOGIES, INC., a
Delaware corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                     (the “Lender”) for the account of its Applicable Lending
Office on the Maturity Date (each as defined in the Credit Agreement referred to
below) the principal sum of U.S.$[amount of the Lender’s Term Commitment in
figures]. The principal amount of this Promissory Note shall be payable on the
dates and in the amounts specified in the Credit Agreement dated as of
February 11, 2008 among the Borrower, the Lender and certain other lenders party
thereto, Citigroup Global Markets Inc., as syndication agent, J.P. Morgan
Securities Inc. and Citigroup Global Markets Inc., as arrangers, Bank of
America, N.A., HSBC Bank USA, National Association and The Royal Bank of
Scotland plc, as co-documentation agents, and JPMorgan Chase Bank, N.A., as
Agent for the Lender and such other lenders (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined).
     The Borrower promises to pay interest on the unpaid principal amount of the
Term Advance evidenced hereby from the date of such Term Advance until such
principal amount is paid in full, at such interest rates, and payable at such
times, as are specified in the Credit Agreement.
     Both principal and interest are payable in Dollars to JPMorgan Chase Bank,
N.A., as Agent, at the Agent’s Account, in same day funds. The Term Advance
owing to the Lender by the Borrower pursuant to the Credit Agreement, and all
payments made on account of principal thereof, shall be recorded by the Lender
and, prior to any transfer hereof, endorsed on the grid attached hereto which is
part of this Promissory Note.
     This Promissory Note is one of the Notes referred to in, and is entitled to
the benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of the Term Advance by the Lender to the Borrower in
an aggregate amount not to exceed the Dollar amount first above mentioned, the
indebtedness of the Borrower resulting from such Term Advance being evidenced by
this Promissory Note and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of an Event of Default and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.
     Whenever any payment on this Promissory Note shall be stated to be due on a
day other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall be included in the computation of
the payment of interest on this Promissory Note; provided, however, that if such
extension would cause payment of interest on or principal of Eurodollar Rate
Advances to be made in the next following calendar month, such payment shall be
made on the next preceding Business Day.
     This Promissory Note is subject to restrictions on transfer or assignment
as provided in the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     This Promissory Note and the rights and obligations of the Borrower and the
Lender hereunder shall be governed by, and shall be construed and enforced in
accordance with, the laws of the State of New York.

            WESTERN DIGITAL TECHNOLOGIES, INC.
      By:           Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

ADVANCE AND PAYMENTS OF PRINCIPAL

                          Amount of             Amount of   Principal Paid  
Unpaid Principal   Notation Date   Advance   or Prepaid   Balance   Made By
 
               
 
               
 
               
 
               
 
               

 



--------------------------------------------------------------------------------



 



EXHIBIT A2 — FORM OF REVOLVING NOTE



U.S.$                       Dated:                     , 2008

     FOR VALUE RECEIVED, the undersigned, WESTERN DIGITAL TECHNOLOGIES, INC., a
Delaware corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                     (the “Lender”) for the account of its Applicable Lending
Office on the Revolving Termination Date (each as defined in the Credit
Agreement referred to below) the principal sum of U.S.$[amount of the Lender’s
Revolving Commitment in figures] or, if less, the unpaid principal amount of all
Revolving Advances made by the Lender to the Borrower pursuant to the Credit
Agreement dated as of February 11, 2008 among the Borrower, the Lender and
certain other lenders party thereto, Citigroup Global Markets Inc., as
syndication agent, J.P. Morgan Securities Inc. and Citigroup Global Markets
Inc., as arrangers, Bank of America, N.A., HSBC Bank USA, National Association
and The Royal Bank of Scotland plc, as co-documentation agents, and JPMorgan
Chase Bank, N.A., as Agent for the Lender and such other lenders (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein and not otherwise defined herein being used herein as
therein defined).
     The Borrower promises to pay interest on the unpaid principal amount of
each Revolving Advance from the date of such Revolving Advance until such
principal amount is paid in full, at such interest rates, and payable at such
times, as are specified in the Credit Agreement.
     Both principal and interest are payable in Dollars to JPMorgan Chase Bank,
N.A., as Agent, at the Agent’s Account, in same day funds. Each Revolving
Advance owing to the Lender by the Borrower pursuant to the Credit Agreement,
and all payments made on account of principal thereof, shall be recorded by the
Lender and, prior to any transfer hereof, endorsed on the grid attached hereto
which is part of this Promissory Note.
     This Promissory Note is one of the Notes referred to in, and is entitled to
the benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Revolving Advances by the Lender to the Borrower
from time to time in an aggregate amount not to exceed at any time outstanding
the Dollar amount first above mentioned, the indebtedness of the Borrower
resulting from each such Revolving Advance being evidenced by this Promissory
Note and (ii) contains provisions for acceleration of the maturity hereof upon
the happening of an Event of Default and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.
     Whenever any payment on this Promissory Note shall be stated to be due on a
day other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall be included in the computation of
the payment of interest on this Promissory Note; provided, however, that if such
extension would cause payment of interest on or principal of Eurodollar Rate
Advances to be made in the next following calendar month, such payment shall be
made on the next preceding Business Day.
     This Promissory Note is subject to restrictions on transfer or assignment
as provided in the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     This Promissory Note and the rights and obligations of the Borrower and the
Lender hereunder shall be governed by, and shall be construed and enforced in
accordance with, the laws of the State of New York.

            WESTERN DIGITAL TECHNOLOGIES, INC.
      By:           Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

ADVANCES AND PAYMENTS OF PRINCIPAL

                                              Amount of                   Amount
of     Principal Paid     Unpaid Principal     Notation   Date   Advance     or
Prepaid     Balance     Made By  
 
                               
 
                               
 
                               
 
                               
 
                               

 



--------------------------------------------------------------------------------



 



EXHIBIT A3- FORM OF SWINGLINE NOTE



U.S.$                       Dated:                     , 2008

     FOR VALUE RECEIVED, the undersigned, WESTERN DIGITAL TECHNOLOGIES, INC., a
Delaware corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                     (the “Lender”) for the account of its Applicable Lending
Office on the Revolving Termination Date (each as defined in the Credit
Agreement referred to below) the principal sum of U.S.$[amount of the Lender’s
Swingline Commitment in figures] or, if less, the unpaid principal amount of all
Swingline Advances made by the Lender to the Borrower pursuant to the Credit
Agreement dated as of February 11, 2008 among the Borrower, the Lender and
certain other lenders party thereto, Citigroup Global Markets Inc., as
syndication agent, J.P. Morgan Securities Inc. and Citigroup Global Markets
Inc., as arrangers, Bank of America, N.A., HSBC Bank USA, National Association
and The Royal Bank of Scotland plc, as co-documentation agents, and JPMorgan
Chase Bank, N.A., as Agent for the Lender and such other lenders (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein and not otherwise defined herein being used herein as
therein defined).
     The Borrower promises to pay interest on the unpaid principal amount of
each Swingline Advance from the date of such Swingline Advance until such
principal amount is paid in full, at such interest rates, and payable at such
times, as are specified in the Credit Agreement.
     Both principal and interest are payable in Dollars to JPMorgan Chase Bank,
N.A., as Agent, at the Agent’s Account, in same day funds. Each Swingline
Advance owing to the Lender by the Borrower pursuant to the Credit Agreement,
and all payments made on account of principal thereof, shall be recorded by the
Lender and, prior to any transfer hereof, endorsed on the grid attached hereto
which is part of this Promissory Note.
     This Promissory Note is one of the Notes referred to in, and is entitled to
the benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Swingline Advances by the Lender to the Borrower
from time to time in an aggregate amount not to exceed at any time outstanding
the Dollar amount first above mentioned, the indebtedness of the Borrower
resulting from each such Swingline Advance being evidenced by this Promissory
Note and (ii) contains provisions for acceleration of the maturity hereof upon
the happening of an Event of Default and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.
     Whenever any payment on this Promissory Note shall be stated to be due on a
day other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall be included in the computation of
the payment of interest on this Promissory Note.
     This Promissory Note is subject to restrictions on transfer or assignment
as provided in the Credit Agreement.
     This Promissory Note and the rights and obligations of the Borrower and the
Lender hereunder shall be governed by, and shall be construed and enforced in
accordance with, the laws of the State of New York.

 



--------------------------------------------------------------------------------



 



            WESTERN DIGITAL TECHNOLOGIES, INC.
      By:           Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

ADVANCES AND PAYMENTS OF PRINCIPAL

                                              Amount of                   Amount
of     Principal Paid     Unpaid Principal     Notation   Date   Advance     or
Prepaid     Balance     Made By  
 
                               
 
                               
 
                               
 
                               

